     Case 4:20-cv-03056-DMR Document 135-2 Filed 08/05/21 Page 1 of 45



 1    HERRERA KENNEDY LLP                   LIEFF CABRASER HEIMANN &
      Shawn M. Kennedy (SBN 218472)         BERNSTEIN, LLP
 2    skennedy@herrerakennedy.com           Michael W. Sobol (SBN 194857)
      Bret D. Hembd (SBN 272826)            msobol@lchb.com
 3    bhembd@herrerakennedy.com             Melissa Gardner (SBN 289096)
      4590 MacArthur Blvd., Suite 500       mgardner@lchb.com
 4    Newport Beach, CA 92660               275 Battery Street, 29th Floor
      Tel: (949) 936-0900                   San Francisco, CA 94111-3339
 5    Fax: (855) 969-2050                   Tel: (415) 956-1000
                                            Fax: (415) 956-1008
 6    HERRERA KENNEDY LLP
      Nicomedes Sy Herrera (SBN 275332)     BURNS CHAREST LLP
 7    nherrera@herrerakennedy.com           Warren T. Burns (Pro Hac Vice)
      Laura E. Seidl (SBN 269891)           wburns@burnscharest.com
 8    lseidl@herrerakennedy.com             900 Jackson Street, Suite 500
      1300 Clay Street, Suite 600           Dallas, TX 75202
 9    Oakland, CA 94612                     Tel: (469) 904-4550
      Tel: (510) 422-4700                   Fax: (469) 444-5002
10    Fax: (855) 969-2050
                                            BURNS CHAREST LLP
11    LIEFF CABRASER HEIMANN &              Christopher J. Cormier (Pro Hac Vice)
      BERNSTEIN, LLP                        ccormier@burnscharest.com
12    Rachel Geman (Pro Hac Vice)           4725 Wisconsin Avenue, NW, Suite 200
      rgeman@lchb.com                       Washington, DC 20016
13    Rhea Ghosh (Pro Hac Vice)             Tel: (202) 577-3977
      rghosh@lchb.com                       Fax: (469) 444-5002
14    250 Hudson Street, 8th Floor
      New York, NY 10013-1413
15    Tel: (212) 355-9500
      Fax: (212) 355-9592
16

17                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA
18                                OAKLAND DIVISION
19    IN RE PLAID INC. PRIVACY               Master Docket No.: 4:20-cv-03056-DMR
      LITIGATION
20                                           MEMORANDUM OF POINTS AND
                                             AUTHORITIES ISO PLAINTIFFS’
21                                           MOTION FOR PRELIMINARY
      THIS DOCUMENT RELATES TO:              APPROVAL OF CLASS ACTION
22    ALL ACTIONS                            SETTLEMENT
23                                            Date:        August 26, 2021
                                              Time:        1:30 p.m.
24                                            Courtroom:   4
                                              Judge:       The Hon. Donna M. Ryu
25

26

27

28

                                                  MEMO ISO MTN FOR PRELIM APP OF SETTLEMENT
     2288234.8
                                                                   CASE NO. 4:20-CV-03056-DMR
     Case 4:20-cv-03056-DMR Document 135-2 Filed 08/05/21 Page 2 of 45



 1                                                       TABLE OF CONTENTS
 2                                                                                                                                        Page
 3   I.          INTRODUCTION .............................................................................................................. 1
     II.         LITIGATION HISTORY ................................................................................................... 2
 4
                 A.    Procedural History .................................................................................................. 2
 5               B.    Discovery ................................................................................................................ 2
 6               C.    Settlement................................................................................................................ 3
     III.        SUMMARY OF SETTLEMENT TERMS ......................................................................... 3
 7
                 A.    Class Definition....................................................................................................... 3
 8               B.    Monetary Relief ...................................................................................................... 4
 9               C.    Injunctive Relief ...................................................................................................... 5
                       1.      Data Deletion from Plaid Systems .............................................................. 5
10
                       2.      User Control Over Data Through Plaid Portal ............................................ 6
11                     3.      Clear Disclosures at the Time of Account Connection ............................... 6
12                     4.      Minimizing the Data Plaid Stores ............................................................... 7
                       5.      Enhancing Disclosures About What Plaid Is and Does .............................. 7
13
                 D.    Notice and Settlement Administration Costs .......................................................... 8
14               E.    Attorneys’ Fees and Costs, and Service Awards for Class Representatives ........... 8
15               F.    Proposed Schedule of Events .................................................................................. 9
     IV.         ARGUMENT ...................................................................................................................... 9
16
                 A.    The Court Will Be Able to Certify the Proposed Settlement Class ...................... 10
17                     1.      The Requirements of Rule 23(a) Are Satisfied ......................................... 11
18                             a.       Numerosity Is Satisfied ................................................................. 11
                               b.       Commonality Is Satisfied .............................................................. 11
19
                               c.       Typicality Is Satisfied ................................................................... 12
20                                d.     Adequacy of Representation Is Satisfied ...................................... 12
21                         2.     Class Certification Is Appropriate Under Rule 23(b)(3) ........................... 13
                                  a.     Common Questions of Law or Fact Predominate Over
22                                       Individual Issues............................................................................ 14
23                                b.     Class Treatment Is a Superior Method of Adjudication................ 14
                 B.        The Proposed Settlement Is Fundamentally Fair, Reasonable, and Adequate ...... 15
24
                           1.     The Churchill Factors Weigh In Favor of Approving the Settlement ...... 15
25                                a.     First Through Third Churchill Factors.......................................... 16
26                                b.     Fourth Churchill Factor: Amount of Class Recovery ................... 17
                                  c.     Fifth Churchill Factor: Extent of Discovery & Arm’s-
27                                       Length Negotiations ...................................................................... 19
28                                d.     Other Churchill Factors................................................................. 20

                                                                                          MEMO ISO MTN FOR PRELIM APP OF SETTLEMENT
     2288234.8                                                            -i-                              CASE NO. 4:20-CV-03056-DMR
     Case 4:20-cv-03056-DMR Document 135-2 Filed 08/05/21 Page 3 of 45



 1                                                      TABLE OF CONTENTS
                                                            (continued)
 2                                                                                                                                      Page
 3                         2.         The Rule 23(e) Factors Support Approving the Settlement ...................... 21
                                      a.    The Class Representatives and Class Counsel Have
 4                                          Adequately Represented the Class ................................................ 22
 5                                    b.    The Agreement Was Negotiated at Arm’s Length........................ 22
                                      c.    The Substantial Relief Provided for the Class Is Adequate
 6                                          and Appropriate for This Case ...................................................... 23
 7                                          i.      The Costs, Risks, and Delay from Trial and Appeal
                                                    Show that the Recovery Contained in the Settlement
 8                                                  Is Adequate ....................................................................... 23
                                            ii.     The Proposed Method of Distributing Relief on
 9                                                  Behalf of the Class Is Effectiv .......................................... 23
10                                          iii.    Any Award of Attorneys’ Fees Will Not Prevent the
                                                    Court from Finding that the Relief Provided to the
11                                                  Class Is Adequate .............................................................. 27
                                            iv.     There Are No Other Agreements Required to Be
12                                                  Identified Under Rule 23(e)(3).......................................... 28
13                                    d.    The Agreement Treats Class Members Equitably Relative to
                                            Each Other..................................................................................... 28
14                         3.         The Northern District’s Procedural Guidance Weighs In Favor of
                                      Approving the Settlement ......................................................................... 28
15
                                      a.    Identity of Settlement Class .......................................................... 28
16                                    b.    Release of Claims.......................................................................... 31
17                                    c.    Class Recovery .............................................................................. 32
                                      d.    Allocation Plan .............................................................................. 33
18
                                      e.    Submission of Claim Forms .......................................................... 33
19                                    f.    Reversions ..................................................................................... 33
20                                    g.    Settlement Administrator .............................................................. 33
                          h.          Notice ............................................................................................ 35
21
                          i.          Opt-Outs ........................................................................................ 35
22                        j.          Objections ..................................................................................... 36
23                        k.          Attorneys’ Fees ............................................................................. 36
                          l.          Incentive Awards .......................................................................... 36
24
                          m.          CAFA Notice ................................................................................ 36
25                        n.          Past Distributions .......................................................................... 37
26   V.          CONCLUSION ................................................................................................................. 37

27

28

                                                                                        MEMO ISO MTN FOR PRELIM APP OF SETTLEMENT
     2288234.8                                                          - ii -                           CASE NO. 4:20-CV-03056-DMR
     Case 4:20-cv-03056-DMR Document 135-2 Filed 08/05/21 Page 4 of 45



 1                                                  TABLE OF AUTHORITIES
 2                                                                                                                                     Page
 3                                                                  CASES
     Carlotti v. ASUS Computer Int’l,
 4      No. 18-03369, 2019 WL 6134910 (N.D. Cal. Nov. 19, 2019) ........................................... passim
 5   Chavez v. Blue Sky Natural Beverage Co.,
        268 F.R.D. 365 (N.D. Cal. 2010) ............................................................................................... 31
 6   Churchill Vill., L.L.C. v. GE,
        361 F.3d 566 (9th Cir. 2004)............................................................................................... passim
 7
     Class Plaintiffs v. City of Seattle,
 8      955 F.2d 1268 (9th Cir. 1992).................................................................................................... 32
     Custom LED, LLC v. eBay, Inc.,
 9      No. 12-350, 2013 WL 6114379 (N.D. Cal. Nov. 20, 2013) ...................................................... 32
10   Davis v. Facebook, Inc. (In re Facebook Inc. Internet Tracking Litig.),
        956 F.3d 589 (9th Cir. 2020)...................................................................................................... 19
11   Diamond Multimedia Sys., Inc. v. Superior Ct.,
        19 Cal. 4th 1036 (1999) ............................................................................................................. 31
12
     Hanlon v. Chrysler Corp.,
13      150 F.3d 1011 (9th Cir. 1998).................................................................................. 10, 11, 13, 14
     Hesse v. Sprint Corp.,
14      598 F.3d 581 (9th Cir. 2010)...................................................................................................... 32
15   In re Anthem, Inc. Data Breach Litig.,
        327 F.R.D. 299 (N.D. Cal. 2018) ............................................................................................... 32
16   In re Bluetooth Headset Prods. Liab. Litig.,
        654 F.3d 935 (9th Cir. 2011)...................................................................................................... 22
17
     In re Chrysler-Dodge-Jeep EcoDiesel Mktg., Sales Practices, & Prods. Liab. Litig.,
18      No. 17-md-02777, 2019 WL 536661 (N.D. Cal. Feb. 11, 2019) ............................................... 36
     In re Google LLC Street View Electronic Comms. Litig.,
19      No. 10-md-021784, 2020 WL 1288377 (N.D. Cal. Mar. 18, 2020) ................................... 18, 19
20   In re Hyundai and Kia Fuel Econ. Litig.,
        926 F.3d 539 (9th Cir. 2019)............................................................................................ 9, 10, 14
21   In re Lenovo Adware Litig.,
        No. 15-md-02624, 2019 WL 1791420 (N.D. Cal. Apr. 24, 2019)............................................. 18
22
     In re LinkedIn User Privacy Litig.,
23      309 F.R.D. 573 (N.D. Cal. 2015) ............................................................................................... 18
     In re Qualcomm Antitrust Litig.,
24      328 F.R.D. 280 (N.D. Cal. 2018) ............................................................................................... 31
25   In re TracFone Unlimited Serv. Plan Litig.,
        112 F. Supp. 3d 993 (N.D. Cal. 2015) ....................................................................................... 16
26   Lane v. Facebook,
        696 F.3d 811 (9th Cir. 2012)....................................................................................... 4, 17, 18, 19
27
     Linney v. Cellular Alaska P’ship,
28      151 F.3d 1234 (9th Cir. 1998).................................................................................................... 19

                                                                                       MEMO ISO MTN FOR PRELIM APP OF SETTLEMENT
                                                                       - iii -                          CASE NO. 4:20-CV-03056-DMR
     Case 4:20-cv-03056-DMR Document 135-2 Filed 08/05/21 Page 5 of 45



 1                                                    TABLE OF AUTHORITIES
                                                            (continued)
 2                                                                                                                                          Page
 3   Mazza v. Am. Honda Motor Co.,
       666 F.3d 581 (9th Cir. 2012)...................................................................................................... 30
 4   McDonald v. Bass Pro Outdoor World, LLC,
       No. 13-889, 2014 WL 3867522 (S.D. Cal. Aug. 5, 2014) ......................................................... 14
 5
     Moreno v. Capital Bldg. Maint. & Cleaning Servs.,
 6     No. 19-07087, 2021 WL 1788447 (N.D. Cal. May 5, 2021) ..................................................... 10
     Nat’l Rural Telecomms Coop. v. DIRECTV, Inc.,
 7     221 F.R.D. 523 (C.D. Cal. 2004) ............................................................................................... 17
 8   Norwest Mortgage, Inc. v. Superior Ct.,
       72 Cal. App. 4th 214 (1999) ...................................................................................................... 31
 9   O’Connor v. Uber Techs., Inc.,
       No. 13-03826, 2019 WL 1437101 (N.D. Cal. Mar. 29, 2019)................................................... 28
10
     Officers for Justice v. Civil Serv. Comm’n of City & Cty. of San Francisco,
11     688 F.2d 615 (9th Cir. 1982)...................................................................................................... 15
     Parsons v. Ryan,
12     754 F.3d 657 (9th Cir. 2014)...................................................................................................... 12
13   Perkins v. LinkedIn Corp.,
       No. 13-04303, 2016 WL 613255 (N.D. Cal. Feb. 16, 2016) ............................................... 18, 19
14   Rannis v. Recchia,
       380 F. App’x 646 (9th Cir. 2010) .............................................................................................. 11
15
     Rodriguez v. W. Publi’g Corp.,
16     563 F.3d 948 (9th Cir. 2009)................................................................................................ 17, 22
     See In re Volkswagen “Clean Diesel” Mktg., Sales Practices, & Prods. Liab. Litig.,
17     No. 2672, 2017 WL 672727 (N.D. Cal. Feb. 16, 2017)...................................................... passim
18   Staton v. Boeing Co.,
       327 F.3d 938 (9th Cir. 2003)...................................................................................................... 21
19   Valentino v. Carter-Wallace, Inc.,
       97 F.3d 1227 (9th Cir. 1996)...................................................................................................... 15
20
     Wal-Mart Stores, Inc. v. Dukes,
21     564 U.S. 338 (2011) ................................................................................................................... 11
     Wolin v. Jaguar Land Rover N. Am., LLC,
22     617 F.3d 1168 (9th Cir. 2010).............................................................................................. 12, 14
23   Young v. LG Chem Ltd.,
       783 F. App’x 727 (9th Cir. 2019) .............................................................................................. 19
24                                                            STATUTES
25   18 U.S.C. § 1030 .............................................................................................................................. 2
     18 U.S.C. §§ 2701 et seq. ................................................................................................................. 2
26
     Cal. Bus. & Prof. Code §§ 17200 et seq. ................................................................................... 2, 18
27   Cal. Penal Code § 502 ...................................................................................................................... 2
28   Civil Code § 334 ............................................................................................................................ 18
                                                                                           MEMO ISO MTN FOR PRELIM APP OF SETTLEMENT
                                                                         - iv -                             CASE NO. 4:20-CV-03056-DMR
     Case 4:20-cv-03056-DMR Document 135-2 Filed 08/05/21 Page 6 of 45



 1                                                    TABLE OF AUTHORITIES
                                                            (continued)
 2                                                                                                                                        Page
 3                                                               RULES
     2018 Amendment Advisory Committee Notes ........................................................................ 10, 15
 4
     Fed. R. Civ. P. 23(a)(1) .................................................................................................................. 11
 5   Fed. R. Civ. P. 23(a)(3) .................................................................................................................. 12
 6   Fed. R. Civ. P. 23(a)(4) .................................................................................................................. 12
     Fed. R. Civ. P. 23(b)(3) ............................................................................................................ 13, 14
 7
     Fed. R. Civ. P. 23(c)(2)(B)....................................................................................................... 23, 26
 8   Fed. R. Civ. P. 23(e)................................................................................................................ passim
 9   Fed. R. Civ. P. 23(g) ...................................................................................................................... 13

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                          MEMO ISO MTN FOR PRELIM APP OF SETTLEMENT
                                                                         -v-                               CASE NO. 4:20-CV-03056-DMR
     Case 4:20-cv-03056-DMR Document 135-2 Filed 08/05/21 Page 7 of 45



 1                           MEMORANDUM OF POINTS AND AUTHORITIES 1

 2   I.          INTRODUCTION

 3               After more than a year of hard-fought litigation and five months of arm’s-length

 4   settlement negotiations including two mediations with the Hon. Jay Gandhi (ret.) serving as

 5   mediator, Plaintiffs have reached an excellent settlement with Plaid that is fair, reasonable, and

 6   adequate, handily warranting preliminary approval.

 7               This proposed nationwide class action settlement resolves claims against Plaid for

 8   invasion of privacy/intrusion into private affairs, unjust enrichment, deceit, and violations of

 9   California Constitution (Article I, Section I) and California’s Anti-Phishing Act of 2005

10   (“CAPA”), Cal. Bus. & Prof. Code § 22948 et seq. Plaid is a service used by a variety of mobile

11   and web-based applications (“apps”)—such as apps that allow users to transfer money—to

12   connect to app users’ financial accounts. Plaintiffs allege 2 that, in connection with this process,

13   Plaid misled and violated the privacy of the proposed Class Members by obtaining data from their

14   financial accounts without authorization, and by obtaining their bank login information through

15   its user interface (known as “Plaid Link”) which Plaintiffs allege was designed to have the look

16   and feel of the user’s own bank account login screen. See CAC ¶¶ 37-40.

17               The proposed Settlement provides substantial relief to the Class, including a non-

18   reversionary $58 million cash fund, and injunctive relief that addresses the complained-of

19   conduct, including by requiring Plaid to maintain certain changes to the design of its standard

20   interface, make more fulsome disclosures to consumers, and delete transactional banking data for

21   consumers whose apps did not request that data. This injunctive relief will help ensure that Class

22   members have informed control of their private financial data, and it will provide important

23   protections for consumers across the country who increasingly rely on modern fintech apps to do

24   business, transfer and invest funds, and otherwise manage their finances electronically. At the

25   same time, the proposed Settlement will eliminate the risk and uncertainty of continued

26
     1
27     Unless otherwise noted, capitalized terms have the same meanings as in the Settlement
     Agreement (“Agreement”).
     2
28     For purposes of this Motion, references and discussion regarding Plaid’s conduct are based on
     the allegations in the Consolidated Amended Class Action Complaint (“CAC”) (Dkt. 61).
                                                                    MEMO ISO MTN FOR PRELIM APP OF SETTLEMENT
     2288234.8                                          -1-                          CASE NO. 4:20-CV-03056-DMR
     Case 4:20-cv-03056-DMR Document 135-2 Filed 08/05/21 Page 8 of 45



 1   proceedings in this Court.

 2               In light of the risks of continuing and protracted litigation—with its associated risks,

 3   including the specter of no recovery for the proposed Class—the Agreement deserves preliminary

 4   approval because it provides the immediate benefits of substantial monetary and injunctive relief.

 5   II.         LITIGATION HISTORY
 6               A.     Procedural History
 7               On May 4, 2020, Plaintiffs James Cottle and Frederick Schoeneman commenced the

 8   action Cottle et al. v. Plaid Inc., No. 4:20-cv-03056-DMR (“Cottle Action”). On July 29, 2020,

 9   the Court consolidated the Cottle Action with four related actions (collectively, the “Action”), and

10   appointed interim class counsel under Federal Rule of Civil Procedure 23(g). (Dkt. 51, 57.) On

11   August 5, 2020, consolidated Plaintiffs filed the CAC in the Action. (Dkt. 61.)

12               On September 14, 2020, Plaid filed a motion to dismiss the CAC. (Dkt. 78.) On April 30,

13   2021, the Court granted in part Plaid’s motion, dismissing with prejudice Plaintiffs’ claims for

14   declaratory and injunctive relief and their claims under the Stored Communications Act, 18

15   U.S.C. §§ 2701 et seq.; Unfair Competition Law, Cal. Bus. & Prof. Code §§ 17200 et seq.;

16   Computer Fraud and Abuse Act, 18 U.S.C. § 1030; and Computer Data and Access Fraud Act,

17   Cal. Penal Code § 502, and sustaining Plaintiffs’ invasion of privacy/intrusion into private affairs

18   and unjust enrichment claims for a nationwide class, as well as their deceit, California

19   Constitution, and CAPA claims for a California class. (Dkt. 125.) s

20               B.     Discovery
21               Plaintiffs sought and received significant discovery from Plaid both before and during

22   settlement discussions, then sought and received confirmatory discovery after reaching agreement

23   on settlement terms with Plaid. Class Counsel served—and Plaid responded to—57 document

24   requests, 21 interrogatories, and 51 requests for admissions. Kennedy Decl., ¶ 7. Plaintiffs also

25   commenced third-party discovery, having subpoenaed and started discussions with certain banks.

26   Id. Discovery issues were highly contested and resulted in numerous telephonic and written meet-

27   and-confers over the course of the Action. Id., ¶¶ 5-9.

28               In response to formal and informal discovery requests, Plaid provided information,

                                                                      MEMO ISO MTN FOR PRELIM APP OF SETTLEMENT
     2288234.8                                            -2-                          CASE NO. 4:20-CV-03056-DMR
     Case 4:20-cv-03056-DMR Document 135-2 Filed 08/05/21 Page 9 of 45



 1   internal documents, and data that shed light on the nature and function of Plaid’s software and

 2   business practices during the class period, its finances, and the size and scope of the potential

 3   class, among other things. Id., ¶ 6. This allowed Class Counsel to negotiate a fully-informed

 4   settlement that maximizes the financial recovery available to the Class and provides important

 5   injunctive relief designed to remediate the practices underlying the alleged misconduct going

 6   forward while avoiding litigation risks that were brought to light in the process.

 7               C.     Settlement
 8               Between February and July 2021, the Parties engaged in lengthy and contentious arm’s-

 9   length negotiations to resolve the claims in the Action. Kennedy Decl., ¶ 10. On February 16,

10   2021, the Parties engaged in a full-day mediation session with the Hon. Jay Gandhi (ret.). Id.,

11   ¶ 10. Prior to the mediation, the Parties prepared detailed mediation briefs outlining their

12   positions on the strengths and weaknesses of the case and participated in a technology tutorial

13   session with Judge Gandhi. Id. The Parties went into the mediation with substantially different

14   positions relating to appropriate settlement terms and did not resolve the Action at the initial

15   mediation. Id., ¶ 11. For the next several months, while the Parties continued to litigate, they

16   continued to engage in the mediation process with Judge Gandhi, who helped bridge the gap

17   between the Parties’ positions. Id., ¶ 12. These negotiations included another mediation session

18   on April 13, 2021. Id., ¶ 13.

19               On June 7, 2021, Judge Gandhi made a mediator’s proposal for a class-wide settlement for

20   $58 million subject to the parties’ negotiation and agreement of injunctive relief terms; that

21   recommendation was accepted by all Parties in a double-blind process on June 11, 2021. Id., ¶ 14.

22   Over the next six weeks, the Parties negotiated the terms of a long-form settlement agreement,

23   including injunctive relief. Id. These negotiations ultimately resulted in the Agreement, which

24   was executed on July 30, 2021. Id., ¶ 14, Ex. A.

25   III.        SUMMARY OF SETTLEMENT TERMS
26               A.     Class Definition
27               The Agreement provides for a settlement class (the “Class”) of all United States residents

28   who own or owned one or more “Financial Accounts” from January 1, 2013 to the date

                                                                    MEMO ISO MTN FOR PRELIM APP OF SETTLEMENT
     2288234.8                                          -3-                          CASE NO. 4:20-CV-03056-DMR
     Case 4:20-cv-03056-DMR Document 135-2 Filed 08/05/21 Page 10 of 45



 1   preliminary approval of the Settlement is granted. “Financial Account” is defined to mean a

 2   financial institution account (1) that Plaid accessed using the user’s login credentials and

 3   connected to a mobile or web-based fintech application that enables payments (including ACH

 4   payments) or other money transfers or (2) for which a user provided financial account login

 5   credentials to Plaid through Plaid Link. See Kennedy Decl., Ex. A, ¶ 19.

 6               B.     Monetary Relief
 7               Plaid has agreed to pay $58,000,000 to create a non-reversionary Settlement Fund for the

 8   benefit of Class Members, who will receive a claims-made pro rata payment after the deduction

 9   of settlement-related costs, including the expenses of the settlement administrator and the costs of

10   notice to the Class, any named plaintiff service awards, attorneys’ fee award and expense

11   reimbursements, and any other costs approved by the Court. Id., Ex. A, ¶¶ 71-78.

12               Further, unclaimed funds (if any) will go through a second distribution. In the event that

13   either the initial or secondary distributions are not economically feasible, Plaintiffs propose that

14   the funds be distributed by cy pres, to Privacy Rights Clearinghouse (PRC) and Consumer

15   Reports (CR). The work of these organizations has the requisite nexus to this action, the goals of

16   the underlying statutes and claims, and the interests of this Class. See Lane v. Facebook, 696

17   F.3d 811, 819-820 (9th Cir. 2012). Specifically:

18               Privacy Rights Clearinghouse (PRC), is “a nonprofit organization protecting privacy for

19   all by empowering individuals and advocating for positive change,” which “strive[s] to provide

20   clarity on complex topics by publishing extensive educational materials.” PRC also amplifies

21   voices often underrepresented in policy discussions in its work championing strong privacy

22   protections, including in connection with financial privacy regulations. 3

23               Consumer Reports (CR) has a ninety year history of testing products to provide

24   consumers with unbiased information about the risks they face in the marketplace. In recent

25   years, CR has expanded its efforts to the digital marketplace, evaluating the privacy implications

26   of digital technologies to provide consumers with information about security and privacy risks

27   3
      https://privacyrights.org/about; see also, e.g., https://privacyrights.org/resources/using-peer-
28   peer-payments-more-safely; https://privacyrights.org/resources/use-mobile-financial-services-
     consumers-comments-consumer-financial-protection-bureau
                                                                     MEMO ISO MTN FOR PRELIM APP OF SETTLEMENT
     2288234.8                                           -4-                          CASE NO. 4:20-CV-03056-DMR
     Case 4:20-cv-03056-DMR Document 135-2 Filed 08/05/21 Page 11 of 45



 1   and further corporate accountability. CR’s Digital Lab, an initiative addressing data privacy and

 2   security issues faced by consumers in a marketplace fueled by personal data, enables CR to

 3   design and implement tests to rate technology products, services, and platforms on their

 4   collection, use, and protection of consumer data, and to educate and empower consumers and to

 5   galvanize the industry to bring better, safer, products and services to market. 4

 6               C.     Injunctive Relief
 7               Plaid has agreed to implement meaningful business practice changes designed to

 8   remediate alleged privacy violations, improve user control over their private login information

 9   and financial data, and safeguard their privacy going forward. As detailed in the following

10   sections, Plaid has agreed to (1) delete certain data from its systems; (2) inform Class Members of

11   their ability to manage the connections made between their financial accounts and chosen

12   applications using Plaid and delete data stored in Plaid’s systems; (3) continue to include certain

13   disclosures and features in Plaid’s standard Link flow; (4) minimize the data Plaid stores;

14   (5) enhance disclosures in Plaid’s End User Privacy Policy about the categories of data Plaid

15   collects, how Plaid uses data, and privacy controls Plaid has made available to users; and

16   (6) continue to host a dedicated webpage with detailed information about Plaid’s security

17   practices. These requirements will apply for at least three years within the United States.

18                      1.      Data Deletion from Plaid Systems
19               Plaid will, within the applicable timeframes, delete data from its systems that was

20   retrieved as part of Plaid’s “Transactions” product—which can include information about

21   financial account activity, such as the amount, time, and place of deposits, withdrawals, transfers,

22   or purchases—for users that Plaid can reasonably determine did not connect an account to an

23   application that requested Transactions data. See Kennedy Decl., Ex. A, ¶ 63. Thus, if a consumer

24   exclusively connected an application (or applications) that did not ask Plaid to collect

25   Transactions data, but Plaid retrieved that data anyway, then Plaid will delete that data from its

26   systems. 5

27
     4
       https://digital-lab.consumerreports.org/
     5
28     The data will not be deleted if the user currently has an active connection to other applications
     that requested that Plaid retrieve that data.
                                                                    MEMO ISO MTN FOR PRELIM APP OF SETTLEMENT
     2288234.8                                           -5-                         CASE NO. 4:20-CV-03056-DMR
     Case 4:20-cv-03056-DMR Document 135-2 Filed 08/05/21 Page 12 of 45



 1               In addition, Plaid will delete data from its systems for users that Plaid is aware it has no

 2   valid means to authenticate with the bank. Id. This means, for example, if Plaid determines that

 3   the password it obtained for a particular bank account has changed, or that the account has been

 4   closed, Plaid will delete the associated account data from its systems.

 5                      2.      User Control Over Data Through Plaid Portal
 6               Plaid will provide a prominent reference and link to Plaid Portal (currently located at

 7   my.plaid.com) on its website homepage (www.plaid.com) along with a plain-language

 8   description of the user controls available on Plaid Portal. By creating a Plaid Portal account,

 9   users, including Class Members, can view and manage the connections that have been made

10   between apps and their financial accounts using Plaid. Class Members can also delete their

11   financial data stored in Plaid’s systems. See Kennedy Decl., Ex. A, ¶¶ 58-59.

12               Plaid will also make reasonable commercial efforts to send periodic email reminders to

13   Plaid Portal account holders generally describing the user controls available in Plaid Portal,

14   including, to the extent technically feasible, the ability to disconnect applications from financial

15   accounts, and delete financial data stored in Plaid’s systems. Id.

16                      3.      Clear Disclosures at the Time of Account Connection
17               To ensure clarity on Plaid’s role in the financial account connection process, and to ensure

18   that users clearly understand who they are sharing certain information with and for what

19   purposes, Plaid will ensure that its standard Link flow includes and/or continues to include the

20   following:

21               The credentials pane, meaning the pane where users enter their financial account

22   username and password, explains that the user’s credentials are being “provided to Plaid.”

23               The background color of the credential pane will not utilize the color scheme associated

24   with a specific financial institution for that financial institution.

25               The consent pane, meaning the pane where users agree to Plaid’s End User Privacy Policy

26   and that Plaid will connect their application to their financial institution, continues to (a) refer

27   expressly to Plaid and explain that Plaid is used to link the user’s accounts; (b) include a

28   conspicuous link to Plaid’s End User Privacy Policy; and (c) require the user to agree to Plaid’s

                                                                      MEMO ISO MTN FOR PRELIM APP OF SETTLEMENT
     2288234.8                                            -6-                          CASE NO. 4:20-CV-03056-DMR
     Case 4:20-cv-03056-DMR Document 135-2 Filed 08/05/21 Page 13 of 45



 1   End User Privacy Policy by taking clear affirmative action (e.g., by clicking “Continue”).

 2               See id., Ex. A, ¶ 56.

 3                      4.      Minimizing the Data Plaid Stores
 4               Plaid will minimize the data it stores from users’ financial accounts as follows:

 5               With respect to data retrieved from users’ financial accounts, subject to certain limitations

 6   such as for compliance with applicable law, Plaid will only store the categories of data for the

 7   Plaid product(s) that the user’s application specifically requests from Plaid or that are necessary

 8   for Plaid to offer its services, unless the user has expressly consented to the retrieval of additional

 9   data fields.

10               Plaid will use its best efforts to continue to inform the applications that use Plaid about its

11   “/item/remove endpoint,” which is a means for those applications to inform Plaid that a user has

12   terminated their account with the application, which then terminates the application’s access to

13   data from Plaid and may lead to data deletion from Plaid’s systems (if such data is not actively

14   used by another application).

15               See id., Ex. A, ¶¶ 60-62.

16                      5.      Enhancing Disclosures About What Plaid Is and Does
17               In addition to the disclosures and controls discussed above, Plaid will enhance its End

18   User Privacy Policy (EUPP) to provide more detailed information about Plaid’s data collection,

19   storage, use, sharing, and deletion practices. The enhanced EUPP will:

20               Provide more detail about the categories of personal information Plaid collects from users’

21   financial accounts for each Plaid generally available product, including a plain-language list of

22   the category or categories of personal information Plaid collects and a plain-language statement

23   of the general reasons it is collected.

24               Provide more detail about how Plaid uses data, including by providing, for each category

25   of personal information that Plaid collects about users, the categories of uses for which Plaid

26   collects the information and the categories of parties with whom Plaid shares personal

27   information (if any) (e.g., the developer of the user’s application).

28               Provide a plain-language explanation of Plaid’s deletion and retention practices related to

                                                                      MEMO ISO MTN FOR PRELIM APP OF SETTLEMENT
     2288234.8                                            -7-                          CASE NO. 4:20-CV-03056-DMR
     Case 4:20-cv-03056-DMR Document 135-2 Filed 08/05/21 Page 14 of 45



 1   personal information collected from users’ financial accounts.

 2               Provide a dedicated section explaining in plain-language terms the privacy controls Plaid

 3   has made available to users (e.g., “Privacy Control Section”), regardless of whether those controls

 4   are guaranteed by any legal right.

 5               See id., Ex. A, ¶ 53.

 6               D.     Notice and Settlement Administration Costs
 7               All settlement notice and administrative costs will be paid from the Settlement Fund,

 8   except that in the event such costs exceed approximately $5.5 million (which the Parties do not

 9   presently anticipate), Plaid will pay for up to $500,000 of such additional administrative costs

10   directly to the third-party administrator. See id., ¶ 17 n.2. Class Members will be notified through

11   a program led by a highly experienced, well-regarded, third-party administrator, Angeion Group

12   LLC (“Angeion”), by the methods ordered by the Court. The proposed Notice Program, described

13   in the Declaration of Steven Weisbrot of Angeion, takes advantage of state-of-the-art notification

14   methods and is designed to reach an extremely high percentage of the Class under governing

15   standards. The content of the proposed Long Form Notice, which communicates Class Members’

16   rights and options under the Settlement in plain, easily understood language, is attached as

17   Exhibit C to the Settlement Agreement (Kennedy Decl. Ex. A).

18               E.     Attorneys’ Fees and Costs, and Service Awards for Class Representatives
19               Class Counsel will request attorneys’ fees of no more than 25% of the $58 million

20   Settlement Fund plus the reimbursement of actual, out-of-pocket expenses. A fee and expense

21   petition will be filed with the Court at least 35 days in advance of the objection deadline and the

22   Long Form Notice will inform the Class Members of the prospective fee and expense request.

23   Plaid may object to any fee and expense request if it so desires. Any reduction in Class Counsel’s

24   requested fee would not revert to Plaid.

25               Class Counsel will also seek service awards for Class Representatives to be paid from the

26   Settlement Fund, in an amount up to $5,000 each. See Kennedy Decl. Ex. A, ¶ 112. Each

27   proposed Class Representative has contributed to the prosecution of the Action, including by

28   providing information about their experiences for their complaints, participating in a thorough

                                                                    MEMO ISO MTN FOR PRELIM APP OF SETTLEMENT
     2288234.8                                          -8-                          CASE NO. 4:20-CV-03056-DMR
     Case 4:20-cv-03056-DMR Document 135-2 Filed 08/05/21 Page 15 of 45



 1   vetting process undertaken by Class Counsel, preserving relevant documents and ESI, responding

 2   to discovery requests, staying informed about the litigation, and responding to Class Counsel’s

 3   requests for information. See id., ¶ 26. Should the Court award less than any amount requested as

 4   a Service Award, the difference in the amount sought and the amount ultimately awarded shall

 5   remain in the Settlement Fund for the benefit of the Class. See id., Ex. A, ¶ 113.

 6               The Agreement is neither dependent nor conditioned upon the Court approving the

 7   aforementioned payments, nor upon the Court awarding the particular amounts sought. See id.,

 8   Ex. A, ¶ 114.

 9               F.     Proposed Schedule of Events
10               Consistent with the provisions of the Agreement, Plaintiffs propose the following

11   schedule for the various Settlement-related events:

12
            Event                                            Date
13          Deadline to substantially complete notice        70 days after entry of the Court’s
            pursuant to Notice Plan (“Notice Date”)          Preliminary Approval Order or November
14                                                           12, 2021, whichever is later
            Deadline for Class Counsel’s motions for         70 days after entry of the Court’s
15          final approval and for attorneys’ fees,          Preliminary Approval Order
            costs, and service awards
16          Objection / Exclusion Deadline                   35 days after Notice Date
17          Deadline for Parties to file a written
            response to any comment or objection             50 days after Notice Date
18          filed by a Class Member
            Claims Deadline                                  90 days after Notice Date
19
            Final Approval Hearing                           Not less than 160 days after entry of the
20                                                           Preliminary Approval Order, or as soon
                                                             thereafter as is convenient for the Court
21

22   IV.         ARGUMENT

23               The Ninth Circuit maintains a “strong judicial policy” that favors settlement, particularly

24   “where complex class action litigation is concerned.” In re Hyundai and Kia Fuel Econ. Litig.,

25   926 F.3d 539, 556 (9th Cir. 2019) (quotation omitted). In the preliminary approval context, the

26   Court must determine whether it “will likely be able to” certify the class for settlement purposes

27   and finally approve the proposed settlement as “fair, reasonable, and adequate.” Fed. R. Civ. P.

28   23(e). The court need not ask whether the proposed settlement is ideal or the best possible; it

                                                                     MEMO ISO MTN FOR PRELIM APP OF SETTLEMENT
     2288234.8                                           -9-                          CASE NO. 4:20-CV-03056-DMR
     Case 4:20-cv-03056-DMR Document 135-2 Filed 08/05/21 Page 16 of 45



 1   determines only whether the settlement is fair, free of collusion, and consistent with the named

 2   plaintiffs’ fiduciary obligations to the class. See Hanlon v. Chrysler Corp., 150 F.3d 1011, 1026-

 3   27 (9th Cir. 1998). “At the preliminary approval stage, the court’s role is to assess whether the

 4   settlement falls within the range of possible approval.” Moreno v. Capital Bldg. Maint. &

 5   Cleaning Servs., No. 19-07087, 2021 WL 1788447, at *4 (N.D. Cal. May 5, 2021) (Ryu, J.)

 6   (quotation omitted).

 7               As outlined below, preliminary approval of the Agreement is easily warranted. The Court

 8   will likely be able to certify the settlement class at the final approval stage pursuant to Rule 23(a)

 9   and Rule 23(b)(3). The Court also will likely be able to finally approve the proposed

10   Agreement—calling for a substantial monetary settlement and injunctive relief—as

11   fundamentally fair, reasonable, and adequate. Thus, the Court should grant Plaintiffs’ motion for

12   preliminary approval of the class action settlement described herein and direct notice to the Class.

13               A.     The Court Will Be Able to Certify the Proposed Settlement Class
14               Rule 23(e)(1) provides that preliminary approval should be granted (and notice

15   disseminated) where the Court “will likely be able to” certify the class for settlement purposes.

16   Fed. R. Civ. P. 23(e); see also id. 2018 Amendment Advisory Committee Notes. Class

17   certification is a two-step process: first, Plaintiffs must establish numerosity, commonality,

18   typicality, and adequacy under Rule 23(a). Second, Plaintiffs must establish that one of the bases

19   for certification in Rule 23(b) is met.

20               “‘[I]n deciding whether to certify a settlement class, a district court must give heightened

21   attention to the definition of the class or subclasses.’” Carlotti v. ASUS Computer Int’l, No. 18-

22   03369, 2019 WL 6134910, at *17 (N.D. Cal. Nov. 19, 2019) (Ryu, J.) (quoting In re Hyundai &

23   Kia Fuel Econ. Litig., 926 F.3d 539, 556-57 (9th Cir. 2019)). “‘[T]he aspects of Rule 23(a) and

24   (b) that are important to certifying a settlement class are those designed to protect absentees by

25   blocking unwarranted or overbroad class definitions. The focus is on whether a proposed class

26   has sufficient unity so that absent members can fairly be bound by decisions of class

27   representatives.’” Id. (quoting In re Hyundai, 926 F.3d at 558).

28               Plaintiffs contend, and Plaid does not dispute for settlement purposes only, that the

                                                                     MEMO ISO MTN FOR PRELIM APP OF SETTLEMENT
     2288234.8                                           - 10 -                       CASE NO. 4:20-CV-03056-DMR
     Case 4:20-cv-03056-DMR Document 135-2 Filed 08/05/21 Page 17 of 45



 1   proposed Class meets the requirements for class certification under Rule 23(a) and Rule 23(b)(3).

 2                      1.      The Requirements of Rule 23(a) Are Satisfied
 3                              a.     Numerosity Is Satisfied
 4               The numerosity requirement is satisfied when the class is “so numerous that joinder of all

 5   members is impracticable.” Fed. R. Civ. P. 23(a)(1). While there is no fixed rule, numerosity is

 6   generally presumed when the potential number of class members reaches forty. See Rannis v.

 7   Recchia, 380 F. App’x 646, 651 (9th Cir. 2010). Here, Class Members number in the tens of

 8   millions and easily satisfy the numerosity requirement. See Kennedy Decl., ¶ 25.

 9                              b.     Commonality Is Satisfied
10               Rule 23(a)(2) requires that there be one or more questions common to the class. See

11   Hanlon, 150 F.3d at 1018. “The common question ‘must be of such a nature that it is capable of

12   classwide resolution—which means that determination of its truth or falsity will resolve an issue

13   that is central to the validity of each one of the claims in one stroke.’” Carlotti, 2019 WL

14   6134910, at *17 (quoting Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011)).

15               Here, Plaintiffs readily meet this standard, as many significant common questions of law

16   and fact exist, including the following:

17               (1)    Whether Plaid invaded reasonable expectations of privacy through improper,
                        illegal, or offensive conduct;
18
                 (2)    Whether Plaid omitted or concealed material facts from Class Members that it had
19                      a duty to disclose;
20               (3)    Whether Plaid gave effective notice of its privacy policy under an objectively
                        reasonable consumer standard;
21
                 (4)    Whether Plaid’s End User Privacy Policy discloses Plaid’s alleged conduct;
22
                 (5)    Whether Plaid obtained consent to obtain, store, and use Class Members’ banking
23                      credentials or private financial information;
24               (6)    Whether Plaid’s software induced Class Members to provide “identifying
                        information” within the meaning of CAPA by representing itself to be a business,
25                      without the authority or approval of the business; and
26               (7)    Whether Class Members were “adversely affected” within the meaning of CAPA
                        by Plaid’s collection of their financial institution login credentials or by Plaid’s
27                      subsequent use of their login information to access, use and provide their private
                        banking data to Plaid’s clients.
28

                                                                    MEMO ISO MTN FOR PRELIM APP OF SETTLEMENT
     2288234.8                                          - 11 -                       CASE NO. 4:20-CV-03056-DMR
     Case 4:20-cv-03056-DMR Document 135-2 Filed 08/05/21 Page 18 of 45



 1               All Class Members’ claims will be resolved by answering these common legal questions.

 2   Indeed, Class Members’ claims arise from a common course of alleged conduct: that Plaid

 3   allegedly obtained without permission their confidential login information through an interface

 4   that was designed to have the look and feel of the user’s bank account login screen and that Plaid

 5   obtained more financial and other data than was authorized or needed by a user’s application. See

 6   In re Volkswagen “Clean Diesel” Mktg., Sales Practices, & Prods. Liab. Litig., No. 2672, 2017

 7   WL 672727, at *13 (N.D. Cal. Feb. 16, 2017) (finding commonality satisfied where the class

 8   representative claims “arise from Volkswagen’s common course of conduct”). Thus,

 9   commonality is satisfied.

10                              c.      Typicality Is Satisfied
11               The typicality requirement is satisfied when the representative parties’ claims are “typical

12   of the claims or defenses of the class.” Fed. R. Civ. P. 23(a)(3). Typicality “assure[s] that the

13   interest of the named representative aligns with the interests of the class.’” Wolin v. Jaguar Land

14   Rover N. Am., LLC, 617 F.3d 1168, 1175 (9th Cir. 2010) (citation and quotations omitted).

15   “Under this ‘permissive’ rule, ‘representative claims are “typical” if they are reasonably

16   coextensive with those of absent class members; they need not be substantially identical.’” In re

17   Volkswagen, 2017 WL 672727, at *13 (quoting Parsons v. Ryan, 754 F.3d 657, 685 (9th Cir.

18   2014)).

19               Here, Plaintiffs’ claims stem from the same course of conduct and pattern of alleged

20   wrongdoing as the claims of the Class Members. Plaintiffs and the Class Members all had their

21   confidential login information collected by Plaid by means of an interface that Plaintiffs allege

22   improperly mimicked the look and feel of bank login screens, or had certain transactional

23   information and data collected by Plaid without proper permission. Plaintiffs’ claims are typical

24   because they were subject to the same conduct as the other Class Members and are alleged to

25   have suffered the same injury as a result. See Volkswagen, 2017 WL 672727, at *13.

26                              d.      Adequacy of Representation Is Satisfied
27               The adequate representation requirement is satisfied when the representative party is able

28   to “fairly and adequately protect the interests of the class.” Fed. R. Civ. P. 23(a)(4); see also Fed.

                                                                     MEMO ISO MTN FOR PRELIM APP OF SETTLEMENT
     2288234.8                                          - 12 -                        CASE NO. 4:20-CV-03056-DMR
     Case 4:20-cv-03056-DMR Document 135-2 Filed 08/05/21 Page 19 of 45



 1   R. Civ. P. 23(g). “Courts engage in a dual inquiry to determine adequate representation and ask:

 2   ‘(1) do the named plaintiffs and their counsel have any conflicts of interest with other class

 3   members and (2) will the named plaintiffs and their counsel prosecute the action vigorously on

 4   behalf of the class?’” Carlotti, 2019 WL 6134910, at *18 (quoting Volkswagen, 2017 WL

 5   672820, at *7)). Both requirements are satisfied here.

 6               First, Class Counsel have extensive experience litigating, trying and settling class actions,

 7   including consumer cases, throughout the country. (See Dkt. 51-1, 51-2, & 51-3.) At the outset of

 8   this action, the Court approved Class Counsel as Interim Co-Lead Counsel due to their

 9   qualifications, experience, and commitment to the successful prosecution of this case. (See Dkt.

10   57.) Since then, Class Counsel have vigorously litigated the Action and had sufficient information

11   at their disposal before entering into settlement negotiations, allowing Class Counsel to

12   adequately assess the strengths and weaknesses of Plaintiffs’ case and balance the benefits of

13   settlement against the risks of further litigation. See Kennedy Decl., ¶ 26. Thus, Class Counsel

14   have fairly and adequately protected the interests of all Class Members and will continue to do so.

15               Second, Plaintiffs’ interests are aligned with, and are not antagonistic to, the interests of

16   the other Class Members. Specifically, Plaintiffs and the Class Members are equally interested in

17   obtaining relief for Plaid’s alleged statutory and common law violations, and for ensuring that

18   Plaid reforms its business practices. See Hanlon, 150 F.3d at 1021 (adequacy satisfied where

19   “each . . . plaintiff has the same problem”).

20                      2.      Class Certification Is Appropriate Under Rule 23(b)(3)
21               Rule 23(b)(3) requires the Court to find that (1) questions of law or fact common to class

22   members predominate over any questions affecting only individual members, and (2) a class

23   action is superior to other available methods for fairly and efficiently adjudicating the

24   controversy. See Fed. R. Civ. P. 23(b)(3). “Certification under Rule 23(b)(3) is appropriate

25   ‘whenever the actual interests of the parties can be served best by settling their differences in a

26   single action.’” Carlotti, 2019 WL 6134910, at *18 (quoting Hanlon, 150 F.3d at 1022).

27

28

                                                                      MEMO ISO MTN FOR PRELIM APP OF SETTLEMENT
     2288234.8                                            - 13 -                       CASE NO. 4:20-CV-03056-DMR
     Case 4:20-cv-03056-DMR Document 135-2 Filed 08/05/21 Page 20 of 45



 1                              a.     Common Questions of Law or Fact Predominate Over
                                       Individual Issues
 2

 3               Rule 23(b)(3) requires a finding that common issues of law or fact predominate over any
 4   issues unique to individual class members. “The Ninth Circuit has noted that predominance is
 5   ‘readily met’” in cases such as this alleging consumer fraud. Id. (quoting In re Hyundai, 926 F.3d
 6   at 559); see also McDonald v. Bass Pro Outdoor World, LLC, No. 13-889, 2014 WL 3867522, at
 7   *5 (S.D. Cal. Aug. 5, 2014) (standardized conduct and policy that violated statutory privacy rights
 8   supported a finding of predominance in privacy class action).
 9               Here, common questions of the kind noted above predominate because there are few, if
10   any, individualized factual issues, and because the core facts involve Plaid’s uniform conduct that
11   allegedly harmed all Class Members. Specifically, Plaintiffs allege that Plaid utilized an interface
12   embedded in certain fintech apps to collect their and the other Class Members’ private login
13   information, and this conduct uniformly injured Plaintiffs’ and the other Class Members’ legally
14   protected interests under CAPA and other state and federal statutes. Plaintiffs also allege that
15   Plaid uniformly injured Plaintiffs’ and the other Class Members’ protected privacy interests
16   through this conduct. Thus, Plaid engaged in the same alleged illegal conduct “in the same
17   manner against all Class Members.” Hanlon, 150 F.3d at 1022 (internal quotations omitted).
18               Moreover, the Class Members do not have a strong interest in bringing individual cases,
19   including because the maximum amount of recovery for an individual Class Member would likely
20   be a fraction of the cost of bringing a lawsuit, and there are no apparent individual issues to weigh
21   against the many common issues. See Carlotti, 2019 WL 6134910, at *18-19. Because Plaid’s
22   alleged conduct applies “to all of the Class Members’ claims” and Plaintiffs allege “a common
23   and unifying injury” as a result of Plaid’s alleged illegal conduct, the predominance requirement
24   is met. Volkswagen, 2017 WL 672727, at *14.
25                              b.     Class Treatment Is a Superior Method of Adjudication
26               Whether a class action is the superior method for the adjudication of claims “requires the
27   court to determine whether maintenance of [the] litigation as a class action is efficient and
28   whether it is fair.” Wolin, 617 F.3d at 1175-76. Specifically, “[a] class action is the superior

                                                                    MEMO ISO MTN FOR PRELIM APP OF SETTLEMENT
     2288234.8                                          - 14 -                       CASE NO. 4:20-CV-03056-DMR
     Case 4:20-cv-03056-DMR Document 135-2 Filed 08/05/21 Page 21 of 45



 1   method for managing litigation if no realistic alternative exists.” Valentino v. Carter-Wallace,

 2   Inc., 97 F.3d 1227, 1234-35 (9th Cir. 1996). Furthermore, a class action is superior where, as

 3   here, classwide litigation of common issues “reduce[s] litigation costs and promote[s] greater

 4   efficiency.” Id. at 1234.

 5               Here, there is no realistic alternative to a class action due to the size of the Class, and most

 6   members would find the cost of litigating individual claims to be prohibitive, especially

 7   considering the risk factors of the case. See Section IV.B.1.a, infra. If individual lawsuits were

 8   asserted against Plaid, each Class Member “would be required to prove the same wrongful

 9   conduct to establish liability and thus would offer the same evidence.” This would also leave

10   open “the possibility of inconsistent rulings and results.” Volkswagen, 2017 WL 672727, at *14.

11               Consequently, this Court “will likely be able to” certify the class for settlement purposes

12   under Rule 23(e).

13               B.     The Proposed Settlement Is Fundamentally Fair, Reasonable, and Adequate
14               Preliminary approval is appropriate where the court “will likely be able to” finally

15   approve the settlement under Amended Rule 23(e)(2). Fed. R. Civ. P. 23(e); see also id. 2018

16   Amendment Advisory Committee Notes. In addition to the Rule 23(e)(2) factors, this Court has

17   stated that it will look to “the fairness factors set forth in Churchill Vill., L.L.C. v. GE, 361 F.3d

18   566, 575 (9th Cir. 2004),” as well as the Northern District of California’s Procedural Guidance

19   for Class Action Settlements, when deciding whether to grant preliminary approval of a class

20   settlement. Carlotti, 2019 WL 6134910, at *3. “‘The relative degree of importance to be attached

21   to any particular factor will depend upon . . . the unique facts and circumstances presented by

22   each individual case.’” Id. (quoting Officers for Justice v. Civil Serv. Comm’n of City & Cty. of

23   San Francisco, 688 F.2d 615, 625 (9th Cir. 1982)). All of these factors strongly support the

24   proposed Settlement.

25                      1.      The Churchill Factors Weigh In Favor of Approving the Settlement
26               According to Churchill, a court should balance such factors as: “(1) the strength of the

27   plaintiffs’ case; (2) the risk, expense, complexity, and likely duration of further litigation; (3) the

28   risk of maintaining class action status throughout the trial; (4) the amount offered in settlement;

                                                                       MEMO ISO MTN FOR PRELIM APP OF SETTLEMENT
     2288234.8                                            - 15 -                        CASE NO. 4:20-CV-03056-DMR
     Case 4:20-cv-03056-DMR Document 135-2 Filed 08/05/21 Page 22 of 45



 1   (5) the extent of discovery completed and the stage of the proceedings; (6) the experience and

 2   views of counsel; (7) the presence of a governmental participant; and (8) the reaction of the class

 3   members to the proposed settlement.” Carlotti, 2019 WL 6134910, at *3 (quoting Churchill, 361

 4   F.3d at 575).

 5                               a.      First Through Third Churchill Factors
 6               The first three Churchill factors “are addressed together and require the court to assess the

 7   plaintiff’s likelihood of success on the merits and the range of possible recovery versus the risks

 8   of continued litigation and maintaining class action status through the duration of the trial.” Id. at

 9   *4 (quotation omitted). “These factors weigh in favor of approving settlement when the defendant

10   has ‘plausible defenses that could have ultimately left class members with a reduced or non-

11   existent recovery.’” Id. (quoting In re TracFone Unlimited Serv. Plan Litig., 112 F. Supp. 3d 993,

12   999 (N.D. Cal. 2015)).

13               Although Plaintiffs are confident in the strength of their claims and their ability to

14   ultimately prevail at trial, they nevertheless recognize that this novel litigation is inherently risky.

15   Given the substantial recovery obtained for the Class, and the uncertainties that would accompany

16   continued litigation, there is little question that the proposed Settlement provides an adequate

17   remedy on behalf of the Class Members.

18               First, there are risks at class certification. Class certification (a practical, procedural

19   decision) is not all or nothing, and thus in addition to the risk of a denial is the risk (or specter) of

20   a smaller class. This is a large class affecting conduct over many years, implicating multiple apps

21   and financial institutions. While Plaintiffs maintain that there is a core continuity of practices

22   involving relatively simple issues, Plaid (like other defendants) would strenuously oppose class

23   certification based on what it considers differences or changes, such as over time or between and

24   among the apps or banks.

25               Second, there is a risk that Plaid might prevail in motion practice on merits issues,

26   whether pre-trial, at trial, or on appeal, resulting in substantial delay or no relief for Class

27   Members. Plaid also would raise multiple defenses to seek to avoid liability under the relatively-

28   untested CAPA, including the filing of a motion for summary judgment on the grounds that the

                                                                        MEMO ISO MTN FOR PRELIM APP OF SETTLEMENT
     2288234.8                                             - 16 -                        CASE NO. 4:20-CV-03056-DMR
     Case 4:20-cv-03056-DMR Document 135-2 Filed 08/05/21 Page 23 of 45



 1   statute targets only certain types of activity that does not apply to a business like Plaid, and that

 2   many or all Class Members were not adversely affected by its business practices and thus lacked

 3   standing and/or could not establish harm/damages. (See generally Dkt. 78, 111.)

 4               Third, as to remedies, in the absence of a class-wide claim with attendant statutory

 5   damages such as Plaintiffs’ CAPA claim (or their now-dismissed SCA claim), the value of the

 6   Class’s claims would undoubtedly be impacted. While Plaintiffs believe they would prevail on

 7   any such motion, success is not guaranteed. See Rodriguez v. W. Publi’g Corp., 563 F.3d 948,

 8   966 (9th Cir. 2009) (noting that the elimination of “[r]isk, expense, complexity, and likely

 9   duration of further litigation” weighed in favor of approving settlement). In addition, the parties

10   would likely dispute appropriate restitution.

11               The above risks, and others, which could result in the Class getting no relief or

12   significantly less relief, show that the Settlement is more than adequate when balanced against the

13   proposed $58 million recovery and the proposed injunctive relief.

14                              b.      Fourth Churchill Factor: Amount of Class Recovery
15               This factor favors approval. When considering the fourth Churchill factor (the amount of

16   recovery offered in settlement), “‘it is well-settled law that a proposed settlement may be

17   acceptable even though it amounts to only a fraction of the potential recovery that might

18   be available to the class members at trial.’” Carlotti, 2019 WL 6134910, at *5 (quoting Nat’l

19   Rural Telecomms Coop. v. DIRECTV, Inc., 221 F.R.D. 523, 527 (C.D. Cal. 2004)). Indeed, the

20   Court’s assessment of the reasonableness of a negotiated settlement amount at this stage is

21   “delicate balancing, gross approximations and rough justice.” Rodriguez, 563 F.3d at 965

22   (internal quotation marks omitted). “In reality, parties, counsel, mediators, and district judges

23   naturally arrive at a reasonable range for settlement by considering the likelihood of a plaintiffs’

24   or defense verdict, the potential recovery, and the chances of obtaining it, discounted to present

25   value.” Id. A district court is not required “to find a specific monetary value corresponding to

26   each of the plaintiff class’s statutory claims and compare the value of those claims to the

27   proffered settlement award.” Lane v. Facebook, Inc., 696 F.3d at 823.

28               Here, the Agreement includes a very significant monetary recovery and robust injunctive

                                                                     MEMO ISO MTN FOR PRELIM APP OF SETTLEMENT
     2288234.8                                           - 17 -                       CASE NO. 4:20-CV-03056-DMR
     Case 4:20-cv-03056-DMR Document 135-2 Filed 08/05/21 Page 24 of 45



 1   relief for the Class that falls well within the range of reasonableness. The monetary benefit alone

 2   compares very favorably to what plaintiffs have obtained in other comparable privacy class

 3   settlements. Moreover, the value of the numerous business practice changes provides additional

 4   substantial value to the Class. See, e.g., Lane, 696 F.3d at 826 (in nationwide class action alleging

 5   defendant gathered class members’ personal information and online activities without consent in

 6   violation of the Electronic Communications Privacy Act, the Computer Fraud and Abuse Act, the

 7   Video Privacy Protection Act, and California’s CLRA and Computer Crime Law, approving cy

 8   pres-only fund of $9.5 million and injunctive relief that ended the alleged misconduct); Perkins v.

 9   LinkedIn Corp., No. 13-04303, 2016 WL 613255, at *18 (N.D. Cal. Feb. 16, 2016) (in nationwide

10   class action alleging violations of California’s UCL, common law right of publicity, and Civil

11   Code § 334, approving fund of $13 million and injunctive relief terms consisting of improved

12   disclosures, provision of additional information about defendants’ relevant practices, and

13   implementation of process where users could stop receiving unrequested communications); In re

14   Google LLC Street View Electronic Comms. Litig., No. 10-md-021784, 2020 WL 1288377, at

15   *16 (N.D. Cal. Mar. 18, 2020) (in nationwide class action alleging violations of the Federal

16   Wiretap Act, California’s wiretap statute, and California Business and Professions Code § 17200,

17   approving cy pres-only fund of $13 million and injunctive relief consisting of defendant’s

18   agreement to not collect the relevant data from class members without notice or consent for five

19   years); In re Lenovo Adware Litig., No. 15-md-02624, 2019 WL 1791420, at *10 (N.D. Cal. Apr.

20   24, 2019) (in nationwide class action alleging violations of California’s UCL, CLRA, Computer

21   Crime Law, Invasion of Privacy Act, the Computer Fraud and Abuse Act, and trespass, approving

22   $8.3 million fund where defendant separately entered into consent decree with the FTC and

23   certain states to remedy the conduct at issue); In re LinkedIn User Privacy Litig., 309 F.R.D. 573,

24   592 (N.D. Cal. 2015).(in nationwide class action alleging violations of California’s UCL and

25   breach of contract, approving fund of $1.25 million and injunctive relief to remedy the alleged

26   misconduct)

27               While Plaid faced potential liability for statutory damages of $5,000 per violation of

28

                                                                     MEMO ISO MTN FOR PRELIM APP OF SETTLEMENT
     2288234.8                                          - 18 -                        CASE NO. 4:20-CV-03056-DMR
     Case 4:20-cv-03056-DMR Document 135-2 Filed 08/05/21 Page 25 of 45



 1   CAPA plus common law privacy-related damages and restitution 6, a “‘proposed settlement is not

 2   to be judged against a hypothetical or speculative measure of what might have been achieved.’”

 3   Young v. LG Chem Ltd., 783 F. App’x 727, 737 (9th Cir. 2019) (quoting Linney v. Cellular

 4   Alaska P’ship, 151 F.3d 1234, 1242 (9th Cir. 1998)). Bearing this reality in mind, courts

 5   frequently have approved settlements providing monetary relief to class members amounting to

 6   either small fractions of the total hypothetical damages available or nothing at all, particularly

 7   when rarely-tested statutory damages provisions, such as in this case, are involved. See, e.g.,

 8   Lane, 696 F.3d at 823-25 (approving cy pres settlement where class members asserting one of the

 9   statutory claims stood to recover possible statutory damages of $2,000); Perkins, 2016 WL

10   613255, at *18 (approving settlement where each class member submitting a valid claim form

11   stood to receive about $20 while the available statutory damages of $750 per class member could

12   have attached); Google Street View, 2020 WL 1288377, at *16 (approving cy pres settlement

13   where each class member stood to recover up to $10,000 in statutory damages); Google Buzz

14   Privacy, 2011 WL 7460099, at *5 (approving cy pres settlement where each class member stood

15   to recover up to $10,000 in statutory damages under the SCA).

16               Through the months-long, arm’s-length negotiation process, helped by the extensive

17   efforts of a highly-respected mediator, the Parties arrived at a reasonable settlement by

18   considering, among other things, historical privacy class action settlements, the likelihood of

19   recovery on Plaintiffs’ claims, and the potential size of the recovery. As related to Class Member

20   recovery, Plaintiffs have been advised by the claims administration firm, that based on a variety

21   of factors, including the notice program being implemented, the size of the class, the potential

22   relief available to class members, and their review of data from similar cases, that the estimated

23   claims rate in this matter is likely to be between 1% and 4%. See Section IV.B.1.b., supra.

24                              c.     Fifth Churchill Factor: Extent of Discovery & Arm’s-Length
                                       Negotiations
25

26               For the fifth Churchill factor (the extent of discovery completed and the stage of the

27
     6
28    See generally Davis v. Facebook, Inc. (In re Facebook Inc. Internet Tracking Litig.), 956 F.3d
     589, 599-601 (9th Cir. 2020).
                                                                     MEMO ISO MTN FOR PRELIM APP OF SETTLEMENT
     2288234.8                                          - 19 -                        CASE NO. 4:20-CV-03056-DMR
     Case 4:20-cv-03056-DMR Document 135-2 Filed 08/05/21 Page 26 of 45



 1   proceedings), this Court has noted that “[c]lass settlements are presumed fair when they are

 2   reached following sufficient discovery and genuine arms-length negotiation.” Carlotti, 2019 WL

 3   6134910, at *6 (quotation and citation omitted). “[A]s long as the parties have sufficient

 4   information to make an informed decision about settlement, formal discovery is not a necessary

 5   ticket to the bargaining table.” Id. (quotations omitted).

 6               During the course of the Action, Class Counsel sought and received extensive discovery

 7   from Plaid through formal written discovery requests and numerous informal document, data, and

 8   other information requests during settlement negotiations. See Kennedy Decl., ¶ 7. Plaid

 9   ultimately provided responses to 57 document requests, 21 interrogatories, and 51 requests for

10   admissions. Id. Plaid produced over 12,000 pages of documents, including internal policies and

11   procedures, agreements, correspondence, investigatory materials, client lists, and detailed

12   financial information. Id.

13               In addition, a substantial portion of the investigation pertinent to the Action took place

14   before the initial complaint was filed in the Cottle Action. See Carlotti, 2019 WL 6134910, at *7.

15   Class Counsel spent months investigating Plaid’s software and business practices and engaged an

16   expert to analyze various aspects of Plaid’s software before filing a detailed and thorough

17   complaint. See Kennedy Decl., ¶ 4. Plaintiffs therefore had the necessary information to properly

18   assess the value of the Class’s claims and the value of this Agreement to the Class. Based upon

19   that analysis, and recognizing the substantial risks of continued litigation, Class Counsel

20   reasonably concluded that this Settlement is in the best interest of the Class Members.

21               Importantly, the Settlement was the result of months of arm’s-length negotiations between

22   experienced counsel in a process overseen by a highly-respected mediator, the Hon. Jay C.

23   Gandhi (ret.). Id., ¶¶ 10-17. That process included two separate, all-day mediation sessions and

24   extended, tough negotiations following each session. Id. As a result, the proposed Settlement

25   should be “presumed fair.” Carlotti, 2019 WL 6134910, at *6.

26                              d.      Other Churchill Factors
27               The sixth Churchill factor (the experience and views of counsel) likewise supports

28   preliminary approval of the Proposed Settlement. As discussed above in Section IV.A.1.d, Class

                                                                      MEMO ISO MTN FOR PRELIM APP OF SETTLEMENT
     2288234.8                                           - 20 -                        CASE NO. 4:20-CV-03056-DMR
     Case 4:20-cv-03056-DMR Document 135-2 Filed 08/05/21 Page 27 of 45



 1   Counsel, who have extensive experience litigating and settling consumer class actions throughout

 2   the country, have committed significant time, expertise, and resources to vigorously litigating this

 3   action. Based on their collective experience, Class Counsel concluded that the Settlement

 4   provides exceptional results for the Class while avoiding costs, delays and uncertainties of

 5   continued litigation. See Kennedy Decl., ¶¶ 18-23.

 6               The final Churchill factors are either irrelevant to this action (presence of the government)

 7   or should be left to final approval process (reaction of class members). See Carlotti, 2019 WL

 8   6134910, at *7. On the latter factor, however, it is worth noting that all 11 named Plaintiffs

 9   support the Settlement. See Kennedy Decl., ¶ 26.

10                      2.      The Rule 23(e) Factors Support Approving the Settlement
11               Rule 23(e) requires the Court to consider whether:

12                      (A) the class representatives and class counsel have adequately
                        represented the class;
13
                        (B) the proposal was negotiated at arm’s length;
14
                        (C) the relief provided for the class is adequate, taking into account:
15
                                (i) the costs, risks, and delay of trial and appeal;
16
                                (ii) the effectiveness of any proposed method of distributing
17                              relief to the class, including the method of processing class-
                                member claims;
18
                                (iii) the terms of any proposed award of attorney’s fees,
19                              including timing of payment; and
20                              (iv) any agreement required to be identified under Rule
                                23(e)(3); and
21
                        (D) the proposal treats class members equitably relative to each
22                      other.
23   Carlotti, 2019 WL 6134910, at *7-8 (quoting Fed. R. Civ. P. 23(e)). The Ninth Circuit has

24   recognized, however, that judicial review “takes place in the shadow of the reality that rejection

25   of a settlement creates not only delay but also a state of uncertainty on all sides, with whatever

26   gains were potentially achieved for the putative class put at risk.” Staton v. Boeing Co., 327 F.3d

27   938, 952 (9th Cir. 2003).

28               Here, the proposed Settlement, negotiated by competent and experienced counsel who

                                                                      MEMO ISO MTN FOR PRELIM APP OF SETTLEMENT
     2288234.8                                           - 21 -                        CASE NO. 4:20-CV-03056-DMR
     Case 4:20-cv-03056-DMR Document 135-2 Filed 08/05/21 Page 28 of 45



 1   vigorously represented the interests of the Class, satisfies Rule 23(e).

 2                               a.      The Class Representatives and Class Counsel Have Adequately
                                         Represented the Class
 3

 4               Plaintiffs’ interests are aligned with, and are not antagonistic to, the interests of the Class

 5   Members. See Section IV.A.1.d, supra. Each Class Representative has cooperated fully with

 6   Class Counsel in representing the proposed Class, staying informed about the case, keeping in

 7   touch with Class Counsel, and submitting information and providing formal discovery. See

 8   Kennedy Decl., ¶ 26. Class Counsel, by the same token, have vigorously represented the Class for

 9   well over a year and ultimately obtained significant monetary and injunctive relief. See generally

10   Kennedy Decl., and Exhibits.

11                               b.      The Agreement Was Negotiated at Arm’s Length
12               The Ninth Circuit “‘put[s] a good deal of stock in the product of an arms-length, non-

13   collusive, negotiated resolution’ in approving a class action settlement.” Carlotti, 2019 WL

14   6134910, at *8 (quoting Rodriguez, 563 F.3d at 965). Courts consider three factors when looking

15   for collusion or other conflicts of interest: “‘(1) when counsel receive a disproportionate

16   distribution of the settlement or when the class receives no monetary distribution but class

17   counsel are amply rewarded’; (2) when the payment of attorneys’ fees is ‘separate and apart from

18   class funds’; and (3) when the parties arrange for benefits that are not awarded to revert to the

19   defendants rather than being added to the class fund.’” Id. (quoting In re Bluetooth Headset

20   Prods. Liab. Litig., 654 F.3d 935, 947 (9th Cir. 2011)).

21               None of these factors is present here. Each Class Member who submits a valid claim form

22   will receive pro rata compensation from the Settlement Fund, and all Class Members will receive

23   the benefit of valuable injunctive relief moving forward. Class Counsel anticipates seeking

24   attorneys’ fees of no more than the Ninth Circuit benchmark of 25% of the Settlement Fund plus

25   reimbursement of actual, out-of-pocket expenses. See Section III.E, supra. There is no clear

26   sailing provision. And no amount of the Settlement Fund will revert to Plaid. As a result, the

27   Settlement is the “product of serious, informed, non-collusive negotiations.” Carlotti, 2019 WL

28   6134910, at *9 (quotation omitted).

                                                                       MEMO ISO MTN FOR PRELIM APP OF SETTLEMENT
     2288234.8                                            - 22 -                        CASE NO. 4:20-CV-03056-DMR
     Case 4:20-cv-03056-DMR Document 135-2 Filed 08/05/21 Page 29 of 45



 1                              c.      The Substantial Relief Provided for the Class Is Adequate and
                                        Appropriate for This Case
 2
                 The Rule 23(e)(2)(C)(i)-(iv) factors show that the relief for the Class is fair, reasonable
 3
     and adequate, supporting the conclusion that the Court will likely grant final approval.
 4
                                        i.      The Costs, Risks, and Delay from Trial and Appeal
 5                                              Show that the Recovery Contained in the Settlement Is
                                                Adequate
 6

 7               Notwithstanding Plaintiffs’ confidence in the merits of their claims, continued prosecution

 8   of this Action entails genuine and potentially case-dispositive risks at each stage of the litigation,

 9   from class certification and summary judgment to trial and appeal. See Section IV.B.1.a, supra.

10   Compounding those risks are the substantial costs and potential for delay were Plaintiffs to

11   proceed to trial and perhaps appeal. This factor thus supports preliminary approval.

12                                      ii.     The Proposed Method of Distributing Relief on Behalf of
                                                the Class Is Effective
13

14               “Rule 23 requires the court to consider ‘the effectiveness of any proposed method of

15   distributing relief to the class, including the method of processing class-member claims.’”

16   Carlotti, 2019 WL 6134910, at *9 (quoting Fed. R. Civ. P. 23(e)(2)(C)(ii)). “[N]otice must be

17   reasonably calculated, under all the circumstances, to apprise interested parties of the pendency of

18   the action and afford them an opportunity to present their objections.” Id. (quotations

19   omitted). “[T]he court must direct to class members the best notice that is practicable under the

20   circumstances, including individual notice to all members who can be identified through

21   reasonable effort.” Fed. R. Civ. P. 23(c)(2)(B).

22               As detailed below and in the accompanying Weisbrot Declaration, Angeion has designed

23   a detailed and comprehensive Notice Program that provides the best notice to Class Members that

24   is practicable under the circumstances, including by providing individual direct notice to all

25   reasonably identifiable Class Members via email or mail, combined with a strategic media

26   campaign comprised of state-of-the-art digital advertising, social media advertising, search engine

27   marketing, sponsored listings on two leading class action settlement websites and engagement on

28   social media.

                                                                      MEMO ISO MTN FOR PRELIM APP OF SETTLEMENT
     2288234.8                                           - 23 -                        CASE NO. 4:20-CV-03056-DMR
     Case 4:20-cv-03056-DMR Document 135-2 Filed 08/05/21 Page 30 of 45



 1                                                    Direct Notice

 2               Pursuant to the Notice Program, Angeion will provide direct notice by sending individual

 3   notice via email or mail to all potential Class Members whose direct contact information (i.e.,

 4   email address or mailing address) has been identified by Plaid through its records. See Weisbrot

 5   Decl., ¶ 15. Angeion will employ a number of methods to ensure that email notice is made

 6   available to as many Class Members as possible, including by linking to operative documents,

 7   updating email addresses, and re-sending emails that erroneously failed to deliver due to sensitive

 8   servers. See id., ¶¶ 16-20. It also will target Class Members whose email notice could not be

 9   delivered through a custom social media campaign utilizing Facebook and Instagram. See id.,

10   ¶ 21. Angeion also will send a postcard notice via first-class U.S. mail, postage pre-paid, to Class

11   Members who did not have an email address, but for whom Plaid was able to identify a mailing

12   address. See id., ¶ 22. It will attempt to re-send notices returned by the USPS with or without

13   forwarding addresses. See id., ¶¶ 23-25. This direct notice campaign applies to about 2/3 of all

14   Class Members. See Kennedy Decl., ¶ 24; Weisbrot Decl., ¶ 14.

15                                                    Media Notice

16   Programmatic Display Advertising

17               Angeion also will provide media notice to Class Members using a form of internet

18   advertising known as programmatic display advertising, which is the leading method of buying

19   digital advertisements in the U.S. Weisbrot Decl., ¶ 27. Using the settlement Class definition,

20   Angeion designed this media notice campaign to arrive at an appropriate Target Audience. See

21   id., ¶¶ 28-29. It will use a variety of targeting methods and software to maximize the success of

22   this campaign. See id., ¶¶ 30-34.

23   Social Media Notice

24               The Notice Program also includes a sophisticated social media campaign designed to

25   leverage the characteristics of the Target Audience. See id., ¶¶ 35-38. This campaign will use a

26   mix of Facebook and Instagram ads, again employing a variety of methods to maximize exposure

27   to Class Members. See id., ¶¶ 36-37. Together, the social media campaign and programmatic

28   display advertising portions of the Notice Program are designed to deliver approximately 326

                                                                   MEMO ISO MTN FOR PRELIM APP OF SETTLEMENT
     2288234.8                                         - 24 -                       CASE NO. 4:20-CV-03056-DMR
     Case 4:20-cv-03056-DMR Document 135-2 Filed 08/05/21 Page 31 of 45



 1   million impressions. See id., ¶ 38.

 2   Other Digital and Social Media

 3               The Notice Program also includes a paid search campaign to help drive Class Members

 4   who are actively searching for information about the Settlement to the dedicated Settlement

 5   Website. See id., ¶ 39. Angeion also will cause the Settlement to be listed and promoted through

 6   two leading class action settlement websites, www.topclassactions.com and www.classaction.org.

 7   See id., ¶¶ 40-41. It also will monitor public Twitter traffic for discussion of the settlement and

 8   will provide information or respond to questions via Twitter on an ad hoc basis as appropriate.

 9   See id., ¶ 42.

10   Reach and Frequency

11               Together, the digital media and social media portions of the Notice Program are designed

12   to deliver an approximate 80.40% reach with an average frequency of 3.62 times each. This reach

13   is separate and apart from the direct notice efforts, sponsored listings, engagement on social

14   media, dedicated website and toll-free telephone line, all of which are difficult to measure in

15   terms of reach percentage but will nonetheless provide awareness and diffuse news of the

16   Settlement to Class Members. See id., ¶ 46. This reach percentage and the number of exposure

17   opportunities meet or exceed the guidelines as set forth in the Federal Judicial Center’s Judges’

18   Class Action Notice and Claims Process Checklist and Plain Language Guide. See id., ¶ 45.

19                                                Response Mechanisms

20               Under the Notice Program, Angeion will also create a case-specific website where Class

21   Members can view general information about this class action Settlement, review relevant Court

22   documents, and view important dates and deadlines pertinent to the Settlement. The website will

23   be user-friendly and make it easy for Class Members to find information about the case, including

24   a customized video which will be displayed on the website. The website will also have a “Contact

25   Us” page where Class Members can send an email with any additional questions to a dedicated

26   email address. Likewise, Class Members will be able to submit a Claim Form directly via the

27   website. See id., ¶ 43.

28               In addition, Angeion will implement a toll-free hotline devoted to the Action to further

                                                                    MEMO ISO MTN FOR PRELIM APP OF SETTLEMENT
     2288234.8                                          - 25 -                       CASE NO. 4:20-CV-03056-DMR
     Case 4:20-cv-03056-DMR Document 135-2 Filed 08/05/21 Page 32 of 45



 1   apprise Class Members of the rights and options pursuant to the Settlement. The toll-free hotline

 2   will utilize an interactive voice response system to provide Class Members with responses to

 3   frequently asked questions and provide essential information regarding the Settlement. This

 4   hotline will be accessible 24 hours a day, 7 days a week. See id., ¶ 44.

 5                      The Notice Contents Are Clear and Provide the Best Practicable Notice

 6               The proposed Notice forms used by Angeion are designed to be “noticed,” reviewed, and

 7   understood by Class Members. The notice’s design follows the principles embodied in the

 8   Federal Judicial Center’s illustrative “model” notices posted at www.fjc.gov. The notice forms

 9   contain plain-language summaries of key information about the rights and options of Class

10   Members pursuant to the Settlement. See id., ¶ 47.

11               Moreover, the contents of the proposed Long Form Notice satisfy the requirements of

12   Rule 23(c)(2)(B) because the notice “clearly and concisely” states:

13                      (i) the nature of the action; (ii) the definition of the class certified;
                        (iii) the class claims, issues, or defenses; (iv) that a class member
14                      may enter an appearance through an attorney if the member so
                        desires; (v) that the court will exclude from the class any member
15                      who requests exclusion; (vi) the time and manner for requesting
                        exclusion; and (vii) the binding effect of a class judgment on
16                      members under Rule 23(c)(3).
17   Volkswagen, 2017 WL 672727, at *20 (quoting Fed. R. Civ. P. 23(c)(2)(B)). See generally

18   Kennedy Decl., Ex. C (Long Form Notice) to Ex. A (Settlement Agreement). The Long Form

19   Notice “provide[s] a summary of the Settlement and clearly explain[s] how Class Members may

20   object to or opt out of the Settlement, as well as how Class Members may address the Court at the

21   final approval hearing.” Volkswagen, 2017 WL 672727, at *20 (“Notice is satisfactory if it

22   generally describes the terms of the settlement in sufficient detail to alert those with adverse

23   viewpoints to investigate and to come forward and be heard.”) Id. (quoting Churchill, 361 F.3d at

24   575); see generally Kennedy Decl., Ex. C to Ex. A.

25               In sum, the Notice Plan represents a cross section of media specifically chosen by the

26   Notice Administrator to target likely Class Members and attain a wide and cost-effective reach.

27   The format and language of the Long Form Notice has been drafted so that it is in plain language,

28   is easy to read, and will be readily understood by the Class Members. This satisfies the

                                                                        MEMO ISO MTN FOR PRELIM APP OF SETTLEMENT
     2288234.8                                            - 26 -                         CASE NO. 4:20-CV-03056-DMR
     Case 4:20-cv-03056-DMR Document 135-2 Filed 08/05/21 Page 33 of 45



 1   requirements of Rule 23 and due process.

 2               The Notice Program will be overseen by a highly qualified and experienced class action

 3   notice and claims administrator in Angeion. Its President, Steven Weisbrot, believes the proposed

 4   Notice Program is “the best notice that is practicable under the circumstances and fully comports

 5   with due process and Rule 23.” See Weisbrot Decl., ¶ 50. As a result, this factor favors

 6   preliminary approval. See Carlotti, 2019 WL 6134910, at *9-10 (approving notice program

 7   designed by Mr. Weisbrot that was expected to reach 76.75% of the target audience with an

 8   average frequency of 3.03 times). Plaintiffs request that the Court direct that the Notice Program

 9   described herein be effectuated.

10                                            The Reasonable Claims Process

11               The proposed Settlement also includes a reasonable process for Class Members to make

12   claims, opt out of the Class, or object to the Settlement. Using plain language, the Long Form

13   Notice informs Class Members that:

14               •      They are entitled to claim a cash payment under the Settlement by filing a claim
                        form online through the Settlement Website or receiving and mailing a paper form;
15
                 •      They are entitled to object to any aspect of the Settlement by filing an objection in
16                      writing; and
17               •      They may exclude themselves from the Settlement by sending a letter by mail to
                        the Settlement Administrator.
18
     See Kennedy Decl., Ex. C to Ex. A at 1-2. Class Members who receive direct notice (expected to
19
     be two out of every three Class Members) will be provided with a claim number that allows these
20
     Class Members to submit a claim through a streamlined process that requires very minimal
21
     information; other claimants will be able to file a claim by providing basic information to verify
22
     they are potential Class Members. See id., Ex. A (Claim Form) to Ex. A (Settlement Agreement).
23
     This claims process is reasonable and will not be burdensome to Class Members. See Carlotti,
24
     2019 WL 6134910, at *11.
25
                                       iii.    Any Award of Attorneys’ Fees Will Not Prevent the
26                                             Court from Finding that the Relief Provided to the Class
                                               Is Adequate
27

28               As stated above, Class Counsel anticipates a request for attorneys’ fees of no more than

                                                                    MEMO ISO MTN FOR PRELIM APP OF SETTLEMENT
     2288234.8                                          - 27 -                       CASE NO. 4:20-CV-03056-DMR
     Case 4:20-cv-03056-DMR Document 135-2 Filed 08/05/21 Page 34 of 45



 1   25% of the $58 million Settlement Fund plus reimbursement of expenses. See Section ____,

 2   supra. Because the relief obtained for the Class is substantial by any metric, a request for

 3   attorney’s fees in this amount is justified. See O’Connor v. Uber Techs., Inc., No. 13-03826, 2019

 4   WL 1437101, at *14 (N.D. Cal. Mar. 29, 2019) (“In determining whether an attorneys’ fee award

 5   is justified, the Court must evaluate the results obtained on behalf of the class.”).

 6                                      iv.    There Are No Other Agreements Required to Be
                                               Identified Under Rule 23(e)(3)
 7

 8               Pursuant to Rule 23(e)(3), there are no other agreements that would modify any term of

 9   the Agreement. 7

10                              d.      The Agreement Treats Class Members Equitably Relative to
                                        Each Other
11

12               The Proposed Settlement is designed to benefit all Class Members by providing equal

13   access to a Settlement Fund and providing meaningful injunctive relief. See Section III.B., supra.

14                      3.      The Northern District’s Procedural Guidance Weighs In Favor of
                                Approving the Settlement
15

16               This Court has indicated that it will consider, for purposes of preliminary approval of a

17   class action settlement, the Northern District of California’s procedural guidance for the

18   settlement of class actions (“Guidelines”), although they do not carry the weight of law. Carlotti,

19   2019 WL 6134910, at *13. The Guidelines likewise support preliminary approval.

20                              a.      Identity of Settlement Class
21               “The Guidelines require the parties to state ‘any differences between the settlement class

22   and the class proposed in the operative complaint and an explanation as to why the differences are

23   appropriate in the instant case.’” Id. (quoting Guideline § 1(a)).

24               The Settlement Class differs from the proposed litigation classes in the CAC in several

25   ways. The CAC defined the proposed litigation classes as follows:

26

27
     7
      Plaintiffs have an agreement, subject to Court approval, to retain Angeion to serve as the Notice
28   Administrator. Plaintiffs do not understand this type of agreement to be the subject of Rule
     23(e)(3)’s disclosure requirement.
                                                                     MEMO ISO MTN FOR PRELIM APP OF SETTLEMENT
     2288234.8                                          - 28 -                        CASE NO. 4:20-CV-03056-DMR
     Case 4:20-cv-03056-DMR Document 135-2 Filed 08/05/21 Page 35 of 45



 1                      A nationwide class consisting of all natural persons whose accounts
                        at a financial institution were accessed by Plaid using login
 2                      credentials obtained through Plaid’s software incorporated in a
                        mobile or web-based fintech app that enables payments (including
 3                      ACH payments) or other money transfers, at the time such persons
                        resided in the United States, from January 1, 2013 to the present
 4                      (the “Nationwide Class”); and

 5                      A California class consisting of all natural persons whose accounts
                        at a financial institution Plaid accessed using login credentials
 6                      obtained through Plaid’s software incorporated in a mobile or web-
                        based fintech app that enables payments (including ACH payments)
 7                      or other money transfers, at the time such persons resided in the
                        State of California, from January 1, 2013 to the present (the
 8                      “California Class”).

 9   CAC, ¶¶ 247-48.

10               The Agreement provides for the following settlement Class:

11                      [A]ll natural persons who reside in the United States and who own
                        or owned one or more Financial Accounts at the time such persons
12                      resided in the United States from January 1, 2013 to date
                        preliminary approval of the settlement is granted.
13
     Kennedy Decl., Ex. A, ¶ 19. “Financial Account” is defined as:
14
                        [A] financial institution account (1) that Plaid accessed using the
15                      user’s login credentials and connected to a mobile or web-based
                        fintech application that enables payments (including ACH
16                      payments) or other money transfers or (2) for which a user provided
                        financial account login credentials to Plaid through Plaid Link.
17                      Notwithstanding the foregoing, a Financial Account does not
                        include an account that was connected, or for which credentials
18                      were provided, exclusively through an OAuth Process or Managed
                        OAuth Process.
19
     Id., ¶ 32. Managed OAuth Process means a process through which Plaid obtains login credentials
20
     in order to secure an access token pursuant to a formal agreement with the applicable financial
21
     institution and does not store those login credentials; OAuth Process means a process through
22
     which Plaid redirects an end user to the financial institution’s domain to enter their login
23
     credentials and does not obtain login credentials for the end user. Id., ¶¶ 33, 38.
24
                 Certain differences between the proposed litigation classes and the Settlement Class
25
     reflect Class Counsel’s determination, based upon information learned through formal and
26
     informal discovery, that (1) certain challenged aspects of Plaid’s interface and conduct apply to
27
     the users of a broader set of fintech apps and services than those enabling payments and money
28

                                                                   MEMO ISO MTN FOR PRELIM APP OF SETTLEMENT
     2288234.8                                         - 29 -                       CASE NO. 4:20-CV-03056-DMR
     Case 4:20-cv-03056-DMR Document 135-2 Filed 08/05/21 Page 36 of 45



 1   transfers; and (2) the “OAuth Process” and “Managed OAuth Process” that Plaid employed with

 2   certain financial institutions at certain points in time should be excluded from the Class. See

 3   Kennedy Decl., ¶ 23. The Settlement Class is thus broader in that it includes a broader group of

 4   users who provided credentials to Plaid and narrower in that it excludes users who connected to

 5   their accounts, or provided their credentials, using a different process than what was alleged in the

 6   CAC.

 7               The other difference between the proposed litigation classes and the Settlement Class is

 8   that the CAC included claims on behalf of both a nationwide class and a California class, while

 9   the Agreement includes only a single nationwide class. This change reflects Class Counsel’s

10   determination, based upon information learned through discovery as well as a thorough analysis

11   of the relevant caselaw and underlying Constitutional principles, that Plaid’s business practices

12   justify application of CAPA to a nationwide class of app users. 8

13               The Ninth Circuit has recognized, and its lower district courts have affirmed, that

14   plaintiffs can achieve class certification for violations of California laws on behalf of foreign

15   residents where (1) the defendant is based in California and the relevant misconduct originated or

16   primarily occurred in California, (2) such that there are sufficient aggregate contacts with

17   California for each class member and thus that applying California law would not offend due

18   process, and (3) the interests of the foreign states do not outweigh the interests of California in

19   having its law applied. Mazza v. Am. Honda Motor Co., 666 F.3d 581, 589-91 (9th Cir. 2012).

20               Extraterritorial application of CAPA to a nationwide class is appropriate here because

21   Plaid’s headquarters are in California, all its key decisionmakers are based there, and the

22   decisions and acts related to the practices at issue occurred in California. California thus has

23   sufficient contacts with Class Members across the country. Finally, there is no valid reason that

24   the laws of foreign states, who have no interest in protecting a foreign defendant but do have an

25
     8
26    As to the common-law claims, Plaintiffs alleged that they properly could be pursued by the
     nationwide class based on the Due Process Clause and the Full Faith and Credit Clause of the
27   U.S. Constitution in light of California’s significant contacts to the claims of all class members,
     California’s strong and overriding interest in regulating Plaid’s conduct, and California’s choice
28   of law rules. (CAC, ¶¶ 236-38.) This also is relevant to the analysis of the potential extraterritorial
     application of the California statutory claims.
                                                                    MEMO ISO MTN FOR PRELIM APP OF SETTLEMENT
     2288234.8                                          - 30 -                       CASE NO. 4:20-CV-03056-DMR
     Case 4:20-cv-03056-DMR Document 135-2 Filed 08/05/21 Page 37 of 45



 1   obvious interest in affording their own residents the ability to achieve the maximum protection

 2   and compensation possible, should apply instead. CAPA itself contains no limitation regarding its

 3   application to non-California residents (see, e.g., § 22948.3, stating that any adversely affected

 4   “individual” may bring an action), and the legislative history of the statute strongly suggests that

 5   the Legislature was concerned with phishing originating in California, rather than solely targeting

 6   residents of the State. (Dkt. 108-7, at 3, statement from Bill author expressing concern that “15%

 7   of all phishing scams originate in California”) (emphasis added).

 8               Accordingly, Plaintiffs’ CAPA claims should apply extraterritorially, and should be

 9   included for settlement purposes on behalf of a nationwide class. See Chavez v. Blue Sky Natural

10   Beverage Co., 268 F.R.D. 365, 379 (N.D. Cal. 2010) (certifying nationwide class under

11   California’s UCL, False Advertising Act, CLRA, and common law fraud, deceit and/or

12   misrepresentation: “Defendants are headquartered in California and their misconduct allegedly

13   originated in California. With such significant contacts between California and the claims

14   asserted by the class, application of the California consumer protection laws would not be

15   arbitrary or unfair to defendants.”); Norwest Mortgage, Inc. v. Superior Ct., 72 Cal. App. 4th 214,

16   224-25 (1999) (“state statutory remedies may be invoked by out-of-state parties when they are

17   harmed by wrongful conduct occurring in California”) (citing Diamond Multimedia Sys., Inc. v.

18   Superior Ct., 19 Cal. 4th 1036 (1999)); see also In re Qualcomm Antitrust Litig., 328 F.R.D. 280,

19   312-15 (N.D. Cal. 2018) (certifying nationwide class asserting claims under California’s

20   Cartwright Act because the sole defendant was based in the state, the relevant misconduct

21   occurred largely within the state, and “other states do not have an interest in barring their own

22   citizens from recovering damages” from a foreign defendant whose misconduct occurred largely

23   if not exclusively outside of those states).

24                              b.     Release of Claims
25               “The Guidelines require the court to look at ‘any differences between the claims to be

26   released and the claims certified for class treatment and an explanation as to why the differences

27   are appropriate in the instant case.’” Carlotti, 2019 WL 6134910, at *14 (quoting Guideline §

28   1(d)).

                                                                    MEMO ISO MTN FOR PRELIM APP OF SETTLEMENT
     2288234.8                                          - 31 -                       CASE NO. 4:20-CV-03056-DMR
     Case 4:20-cv-03056-DMR Document 135-2 Filed 08/05/21 Page 38 of 45



 1               The Agreement provides that Plaintiffs and Class members will release “Plaid and any and

 2   all of its present or former predecessors, successors, assigns, parents, subsidiaries, affiliates,

 3   directors, officers, employees, agents, representatives, and attorneys, and any and all of the

 4   parents’, subsidiaries’, and affiliates’ present and former predecessors, successors, assigns,

 5   directors, officers, employees, agents, representatives, and attorneys” from “any and all actions,

 6   causes of action, claims, demands, liabilities, obligations, damages (including, without limitation,

 7   punitive, exemplary and multiple damages), penalties, sanctions, losses, debts, contracts,

 8   agreements, attorneys’ fees, costs, expenses, and rights of any nature and description whatsoever,

 9   whether based on federal, state, or local statutes, common law, regulations, rules or any other law

10   of the United States or foreign jurisdiction, known or unknown, fixed or contingent, suspected or

11   unsuspected, in law or in equity, arising from or related to allegations in the Action that were

12   asserted or could have been asserted in the Action.” See Kennedy Decl., Ex. A, ¶ 45.

13               The released claims differ from the claims asserted in the CAC insofar as the Release

14   applies to claims arising out of or relating to the allegations in the CAC that could have been, but

15   were not, asserted against the Released Parties. The scope of the Release is consistent with

16   governing standards in this Circuit. See e.g., In re Anthem, Inc. Data Breach Litig., 327 F.R.D.

17   299, 327 (N.D. Cal. 2018) (approving class settlement release of claims “related to or arising

18   from any of the facts alleged in any of the Actions”); Custom LED, LLC v. eBay, Inc., No. 12-

19   350, 2013 WL 6114379, at *4 (N.D. Cal. Nov. 20, 2013) (approving release of claims “arising out

20   of or relating in any way to any of the legal, factual, or other allegations made in the Action, or

21   any legal theories that could have been raised based on the allegations of the Action.”). See also

22   Hesse v. Sprint Corp., 598 F.3d 581, 590 (9th Cir. 2010) (claims appropriately included in scope

23   of release can include any claim “based on the identical factual predicate as that underlying the

24   claims in the settled class action”); Class Plaintiffs v. City of Seattle, 955 F.2d 1268, 1287 (9th

25   Cir. 1992) (same, noting that released claims need not have been asserted or necessarily

26   presentable in the underlying class action).

27                              c.     Class Recovery
28               “The Guidelines require parties to explain ‘[t]he anticipated class recovery under the

                                                                    MEMO ISO MTN FOR PRELIM APP OF SETTLEMENT
     2288234.8                                          - 32 -                       CASE NO. 4:20-CV-03056-DMR
     Case 4:20-cv-03056-DMR Document 135-2 Filed 08/05/21 Page 39 of 45



 1   settlement, the potential class recovery if plaintiffs had fully prevailed on each of their claims,

 2   and an explanation of the factors bearing on the amount of the compromise.’” Carlotti, 2019 WL

 3   6134910, at *14 (quoting Guideline § 1(e)). The $58 million Settlement Fund and meaningful

 4   injunctive relief represents an excellent recovery for the Class. See Section IV.B.1.b., supra.

 5                              d.      Allocation Plan
 6               “The parties should explain ‘the proposed allocation plan for the settlement fund.’”

 7   Carlotti, 2019 WL 6134910, at *14 (quoting Guideline § 1(f)). The Agreement provides for a fair

 8   and equal allocation of the Settlement Fund among all Class Members submitting valid claim

 9   forms. See Section III.B., supra.

10                              e.      Submission of Claim Forms
11               “If there is a claim form, the parties should provide ‘an estimate of the number and/or

12   percentage of class members who are expected to submit a claim in light of the experience of the

13   selected claims administrator and/or counsel from other recent settlements of similar cases, the

14   identity of the examples used for the estimate, and the reason for the selection of those

15   examples.’” Carlotti, 2019 WL 6134910, at *14 (quoting Guideline § 1(g)). Based upon

16   discussions with Angeion, Class Counsel estimates that 1-4% of Class Members will submit a

17   claim.

18                              f.      Reversions
19               “‘[I]n light of Ninth Circuit case law disfavoring reversions,’ the parties should state

20   ‘whether and under what circumstances money originally designated for class recovery will revert

21   to any defendant, the potential amount or range of amounts of any such reversion, and an

22   explanation as to why a reversion is appropriate in the instant case.’” Carlotti, 2019 WL 6134910,

23   at *14 (quoting Guideline § 1(h)). As discussed above, no portion of the Settlement Fund will

24   revert to Plaid.

25                              g.      Settlement Administrator
26               “‘In the motion for preliminary approval, the parties should identify the proposed

27   settlement administrator, the settlement administrator selection process, how many settlement

28   administrators submitted proposals, what methods of notice and claims payment were proposed,

                                                                      MEMO ISO MTN FOR PRELIM APP OF SETTLEMENT
     2288234.8                                           - 33 -                        CASE NO. 4:20-CV-03056-DMR
     Case 4:20-cv-03056-DMR Document 135-2 Filed 08/05/21 Page 40 of 45



 1   and the lead class counsel’s firms’ history of engagements with the settlement administrator over

 2   the last two years. The parties should also address the anticipated administrative costs, the

 3   reasonableness of those costs in relation to the value of the settlement, and who will pay the

 4   costs.’” Carlotti, 2019 WL 6134910, at *15 (quoting Guideline § 2).

 5               Class Counsel chose Angeion as the settlement administrator after a competitive selection

 6   process involving the solicitation of proposals from three well-known and experienced settlement

 7   administration firms. Kennedy Decl., ¶ 27. The choice of Angeion was driven by the experience

 8   of its principals, the sophisticated and tailored nature of its proposal (especially for reaching Class

 9   Members through digital media), and the overall cost-effectiveness of its proposal. Id.

10               The settlement administration costs will be paid directly from the Settlement Fund, except

11   that in the event such costs exceed approximately $5.5 million (which the Parties do not

12   anticipate), Plaid has agreed to pay for up to $500,000 of such additional administrative costs

13   directly to the Class Administrator. See Kennedy Decl., ¶ 17 n.2.

14               Class Counsel have worked with Angeion in the past as it administered the settlements in

15   the following cases:

16                      a.     Angeion currently serves as the claims administrator in Fiat Chrysler

17   Dodge Jeep Ecodiesel Litigation, 17-MD-02777-EMC;

18                      b.     Angeion served as settlement administrator in three related cases alleging

19   violation of child privacy laws by online game and app producers, including McDonald, et al. v.

20   Kiloo Aps, et al., Case No. 17-4344 (N.D. Cal.);

21                      c.     Angeion served as settlement administrator in a TCPA class

22   action, Grogan et al. v. Aaron’s Inc., Case No. 18-02821 (N.D. Ga.);

23                      d.     Angeion served as settlement administrator in a class action lawsuit

24   involving claims of unlawful conspiracy to fix, raise, maintain, and stabilize the of prices of

25   promotional products, Kjessler v. Zaappaaz, Inc., et al., No. 18-0430 (S.D. Tex.); and

26                      e.     Angeion is the proposed settlement administrator (motion for preliminary

27   approval pending) in a series of consumer protection class actions against an electronic health

28   record software developer, Altamonte Pediatric Associates, P.A. v. Greenway Health, LLC, No.

                                                                   MEMO ISO MTN FOR PRELIM APP OF SETTLEMENT
     2288234.8                                         - 34 -                       CASE NO. 4:20-CV-03056-DMR
     Case 4:20-cv-03056-DMR Document 135-2 Filed 08/05/21 Page 41 of 45



 1   20-00604 (M.D. Fla.); Pulmonary Associates of Charleston PLLC, et al. v. Greenway Health,

 2   LLC, et al., No. 19-00167 (N.D. Ga.), and Valley Ob-Gyn Clinic, P.C. v. Greenway Health, LLC,

 3   et al., No. 20-00220 (N.D. Ga.).

 4               Angeion is also the proposed settlement administrator (motion for preliminary approval

 5   pending) in a consumer protection class action against Tesla, Rasmussen v. Tesla, Inc., 19-04596

 6   (N.D. Cal.).

 7               Appointment of Angeion is appropriate as settlement administrator because Class Counsel

 8   believes it will adequately and professionally discharge its duties. Kennedy Decl., ¶ 29.

 9                              h.      Notice
10               The Guidelines provide that the parties “‘should ensure that the class notice is easily

11   understandable, taking into account any special concerns about the education level or language

12   needs of the class members’” and “list certain information that should appear in the notice, such

13   as (1) contact information for class counsel; (2) website address for the settlement site; and (3)

14   information on how to access the case docket on PACER.” Carlotti, 2019 WL 6134910, at *15

15   (quoting Guideline § 3). “In addition, ‘[t]he notice distribution plan should rely on U.S. mail,

16   email, and/or social media as appropriate to achieve the best notice that is practicable under the

17   circumstances, consistent with Federal Rule of Civil Procedure 23(c)(2).’” Id.

18               The Notice Program appropriately relies upon a combination of U.S. mail, email, and

19   social media to achieve the best notice practicable under the circumstances. See Section

20   IV.B.2.c.ii., supra. The information required by Guideline § 3 is listed in both the Long Form

21   Notice and the email notice. The postcard to be sent to some Class Members pursuant to the

22   Notice Program directs recipients to the settlement website, which also contains the required

23   information.

24                              i.      Opt-Outs
25               “‘The notice should instruct class members who wish to opt out of the settlement to send a

26   letter, setting forth their name and information needed to be properly identified and to opt out of

27   the settlement, to the settlement administrator and/or the person or entity designated to receive opt

28   outs. It should require only the information needed to opt out of the settlement and no extraneous

                                                                     MEMO ISO MTN FOR PRELIM APP OF SETTLEMENT
     2288234.8                                           - 35 -                       CASE NO. 4:20-CV-03056-DMR
     Case 4:20-cv-03056-DMR Document 135-2 Filed 08/05/21 Page 42 of 45



 1   information. The notice should clearly advise class members of the deadline, methods to opt out,

 2   and the consequences of opting out.’” Carlotti, 2019 WL 6134910, at *15 (quoting Guideline

 3   § 4).

 4               Here, the proposed Long Form Notice contains all the required instructions, and the email

 5   and postcard notices refer recipients to the settlement website, which also contains the Long Form

 6   Notice.

 7                             j.      Objections
 8               “‘The notice should instruct class members who wish to object to the settlement to send

 9   their written objections only to the court. All objections will be scanned into the electronic case

10   docket and the parties will receive electronic notices of filings. The notice should make clear that

11   the court can only approve or deny the settlement and cannot change the terms of the settlement.

12   The notice should clearly advise class members of the deadline for submission of any

13   objections.’” Carlotti, 2019 WL 6134910, at *16 (quoting Guideline § 5).

14               Here, the proposed Long Form Notice contains all the required information, and the email

15   and postcard notices provide the objection date and refer recipients to the settlement website,

16   which also contains the required information.

17                             k.      Attorneys’ Fees
18               Class Counsel anticipate seeking attorneys’ fees of no more than 25% of the $58 million

19   Settlement Fund and reimbursement of expenses. See Section III.E, supra.

20                             l.      Incentive Awards
21               Class Counsel will seek service awards for Class Representatives in an amount up to

22   $5,000 each. “‘The request of $5,000 is reasonable as that amount is the presumptive incentive

23   award in [the Northern District of California].’” Carlotti, 2019 WL 6134910, at *16 (quoting In

24   re Chrysler-Dodge-Jeep EcoDiesel Mktg., Sales Practices, & Prods. Liab. Litig., No. 17-md-

25   02777, 2019 WL 536661, at *9 (N.D. Cal. Feb. 11, 2019)).

26                             m.      CAFA Notice
27               “‘The parties should address whether CAFA notice is required and, if so, when it will be

28   given.’” Id. (quoting Guidelines § 10). The Agreement provides that, “[i]n coordination with the

                                                                   MEMO ISO MTN FOR PRELIM APP OF SETTLEMENT
     2288234.8                                         - 36 -                       CASE NO. 4:20-CV-03056-DMR
     Case 4:20-cv-03056-DMR Document 135-2 Filed 08/05/21 Page 43 of 45



 1   Settlement Administrator, Plaid will provide CAFA Notice of the settlement to the appropriate

 2   federal and state officials not later than ten (10) calendar days after the Agreement is filed with

 3   the Court.” Kennedy Decl., Ex. A, ¶ 72.

 4                              n.      Past Distributions
 5               Pursuant to the Guidelines, Plaintiffs provide information regarding a selection of their

 6   past experience, results, and distributions in comparable class settlements. See Carlotti, 2019 WL

 7   6134910, at *16-17 (quoting Guidelines ¶ 11); Kennedy Decl., ¶ 3, Ex. B. As these materials

 8   establish, Class Counsel are seasoned and well-regarded litigators familiar with the settlement

 9   procedures involved in complex class actions. Id. Counsel have successfully negotiated

10   settlements funds similar those anticipated in this case in a wide range of cases, including cases

11   involving complex consumer protection, financial practices, and data privacy claims. Id.

12               The Settlement now before the Court will utilize similar notice and outreach methods and

13   claim administration for Class Members as those employed Class Counsel in prior cases. Id.

14   Therefore, Class counsel is able to reasonably predict with confidence that the much of the funds

15   available to Class Members will be paid out in this case, and to the extent any money remains

16   after the Class is paid, it will be directed towards the interests of the Class and the causes

17   advanced in this litigation. Id.

18   V.          CONCLUSION
19               For the foregoing reasons, Plaintiffs respectfully request that the Court grant Plaintiffs’

20   Motion for Preliminary Approval of Class Action Settlement and enter an order consistent with

21   the proposed form filed herewith.

22    Dated: August 5, 2021                              Respectfully submitted,
23
                                                         HERRERA KENNEDY LLP
24
                                                         By: /s/ Shawn Kennedy
25                                                           Shawn M. Kennedy

26                                                            Shawn M. Kennedy (SBN 218472)
                                                              skennedy@herrerakennedy.com
27                                                            Bret D. Hembd (SBN 272826)
                                                              bhembd@herrerakennedy.com
28                                                            4590 MacArthur Blvd., Suite 500
                                                              Newport Beach, CA 92660
                                                                      MEMO ISO MTN FOR PRELIM APP OF SETTLEMENT
     2288234.8                                           - 37 -                        CASE NO. 4:20-CV-03056-DMR
     Case 4:20-cv-03056-DMR Document 135-2 Filed 08/05/21 Page 44 of 45



 1                                           Telephone: (949) 936-0900
                                             Fax: (855) 969-2050
 2
                                             HERRERA KENNEDY LLP
 3                                           Nicomedes Sy Herrera (SBN 275332)
                                             nherrera@herrerakennedy.com
 4                                           Laura E. Seidl (SBN 269891)
                                             lseidl@herrerakennedy.com
 5                                           1300 Clay Street, Suite 600
                                             Oakland, CA 94612
 6                                           Telephone: (510) 422-4700
                                             Fax: (855) 969-2050
 7

 8                                       By: /s/ Rachel Geman
                                             Rachel Geman
 9
                                             LIEFF CABRASER HEIMANN &
10                                           BERNSTEIN, LLP
                                             Rachel Geman (Pro Hac Vice)
11                                           rgeman@lchb.com
                                             Rhea Ghosh (Pro Hac Vice)
12                                           rghosh@lchb.com
                                             250 Hudson Street, 8th Floor
13                                           New York, NY 10013-1413
                                             Tel: (212) 355-9500
14                                           Fax: (212) 355-9592

15                                           LIEFF CABRASER HEIMANN &
                                             BERNSTEIN, LLP
16                                           Michael W. Sobol (SBN 194857)
                                             msobol@lchb.com
17                                           Melissa Gardner (SBN 289096)
                                             mgardner@lchb.com
18                                           275 Battery Street, 29th Floor
                                             San Francisco, CA 94111-3339
19                                           Tel: (415) 956-1000
                                             Fax: (415) 956-1008
20
                                         BURNS CHAREST LLP
21
                                         By: /s/ Christopher Cormier
22                                           Christopher J. Cormier

23                                           Christopher J. Cormier (Pro Hac Vice)
                                             ccormier@burnscharest.com
24                                           4725 Wisconsin Avenue, NW
                                             Washington, DC 20016
25                                           Tel: (202) 577-3977
                                             Fax: (469) 444-5002
26

27

28

                                                    MEMO ISO MTN FOR PRELIM APP OF SETTLEMENT
     2288234.8                           - 38 -                      CASE NO. 4:20-CV-03056-DMR
     Case 4:20-cv-03056-DMR Document 135-2 Filed 08/05/21 Page 45 of 45



 1                                           BURNS CHAREST LLP
                                             Warren T. Burns (Pro Hac Vice)
 2                                           wburns@burnscharest.com
                                             900 Jackson Street, Suite 500
 3                                           Dallas, TX 75202
                                             Tel: (469) 904-4550
 4                                           Fax: (469) 444-5002

 5                                           Interim Co-Lead Class Counsel

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   MEMO ISO MTN FOR PRELIM APP OF SETTLEMENT
     2288234.8                           - 39 -                     CASE NO. 4:20-CV-03056-DMR
